Case: 19-10396         Document: 00516128227             Page: 1      Date Filed: 12/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                              December 13, 2021
                                         No. 19-10396
                                                                                Lyle W. Cayce
                                                                                     Clerk
   Michelle Cochran,

                                                                     Plaintiff—Appellant,

                                             versus

   U.S. Securities and Exchange Commission; Gary
   Gensler, in his official capacity as Chairman of the U.S. Securities and
   Exchange Commission; Merrick Garland, U.S. Attorney General,

                                                                  Defendants—Appellees.



                      Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 4:19-CV-66


   Before Owen, Chief Judge, and Jones, Smith, Stewart, Dennis,
   Elrod, Southwick, Haynes, Graves, Higginson, Costa,
   Willett, Duncan, Engelhardt, Oldham, and Wilson, Circuit
   Judges. 1




          1
              Judge Ho is recused and did not participate in this decision.
Case: 19-10396        Document: 00516128227             Page: 2      Date Filed: 12/13/2021




                                         No. 19-10396


   Haynes, Circuit Judge, joined by Jones, Smith, Elrod, Willett, 2
   Duncan, Engelhardt, Oldham, and Wilson, Circuit Judges:
           The question presented is whether a provision of the Securities
   Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78y, implicitly strips
   federal district courts of subject-matter jurisdiction to hear structural
   constitutional claims. The district court held yes, and a panel of our court
   affirmed. Rehearing the case en banc, we determine that the Exchange Act
   does not disturb the district court’s jurisdiction over such claims.
           Therefore, as explained below, we AFFIRM the district court’s
   judgment in part, REVERSE in part, and REMAND for further
   proceedings consistent with this opinion.
                                    I.    Background
           In April 2016, the Securities and Exchange Commission (“SEC”)
   brought an enforcement action against Michelle Cochran, a certified public
   accountant. The SEC alleged that Cochran violated the Exchange Act by,
   inter alia, failing to comply with auditing standards issued by the Public
   Company Accounting Oversight Board (“PCAOB”) when performing
   quarterly reviews and annual audits between 2010 and 2013. After a hearing,
   an SEC administrative law judge (“ALJ”) ruled against Cochran, imposing a
   $22,500 penalty and a five-year ban on practicing before the SEC. The SEC
   adopted the ALJ’s decision. Cochran objected.
           Before the SEC ruled on Cochran’s objection, the Supreme Court
   intervened. In Lucia v. SEC, the Court held that SEC ALJs are officers of the



           2
             Judge Willett concurs in the judgment because he believes this case is
   controlled by Free Enterprise Fund v. Public Co. Accounting Oversight Board, 561 U.S. 477,
   489 (2010) (“[T]he text [of § 78y] does not expressly limit the jurisdiction that other
   statutes confer on district courts. See, e.g., 28 U.S.C. §§ 1331, 2201.”).




                                               2
Case: 19-10396       Document: 00516128227             Page: 3      Date Filed: 12/13/2021




                                        No. 19-10396


   United States under the Appointments Clause, who must be appointed by
   the President, a court of law, or a department head. 138 S. Ct. 2044, 2049,
   2051 & n.3 (2018). Because the ALJ who had issued the initial decision in
   Lucia had not been appointed by a person or entity in one of those three
   categories (but had instead been appointed by SEC staff members), the Court
   remanded the case to the SEC for further proceedings before a
   constitutionally appointed ALJ. Id. at 2050, 2055.
          In response to Lucia, the SEC remanded all pending administrative
   cases for new proceedings before constitutionally appointed ALJs. 3
   Cochran’s case was reassigned to a new ALJ.
          Cochran filed suit in federal district court to enjoin the SEC’s
   administrative enforcement proceedings against her. Though the SEC had
   fixed the appointment problem Lucia addressed, Cochran contended it did
   not fix a removability problem Lucia declined to reach: she alleged that,
   because SEC ALJs enjoy multiple layers of “for-cause” removal protection,
   they are unconstitutionally insulated from the President’s Article II removal
   power. Cochran also asserted that the SEC violated her due process rights
   by failing to adhere to its own rules and procedures.
          The district court dismissed Cochran’s case for lack of subject-matter
   jurisdiction, reasoning that because § 78y permits judicial review of final SEC
   orders in the courts of appeals, the Exchange Act implicitly strips district
   courts of jurisdiction to hear challenges to ongoing SEC enforcement
   proceedings. In the district court’s view, Cochran was required to raise her
   constitutional claims in the ALJ proceeding and then petition for review in
   the Fifth Circuit or the District of Columbia Circuit if she was dissatisfied


          3
              The SEC had previously cured the constitutional defect identified in Lucia by
   ratifying the appointment of all of its ALJs.




                                              3
Case: 19-10396         Document: 00516128227              Page: 4       Date Filed: 12/13/2021




                                          No. 19-10396


   with the outcome. Cochran timely appealed, and we enjoined the SEC
   administrative proceedings pending appeal.
           Subsequently, a panel of this court affirmed the district court’s
   dismissal of Cochran’s claims for lack of jurisdiction. Cochran v. SEC,
   969 F.3d 507, 511–18 (5th Cir. 2020). Although there was no disagreement
   on the ultimate decision to affirm as to Cochran’s due process claim, the
   panel reached a 2-1 decision affirming on the removal power claim. See id. at
   518 & n.1 (Haynes, J., dissenting in part). We then granted rehearing en banc.
   Cochran v. SEC, 978 F.3d 975 (5th Cir. 2020) (mem.).
                    II.     Jurisdiction and Standard of Review
           The sole issue on appeal is whether the district court had subject-
   matter jurisdiction over Cochran’s claims. 4 Nevertheless, the district court
   undoubtedly had “jurisdiction to determine its own jurisdiction.” United
   States v. Ruiz, 536 U.S. 622, 628 (2002). We have appellate jurisdiction
   under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for
   lack of subject-matter jurisdiction. Rothe Dev., Inc. v. U.S. Dep’t of Def.,
   666 F.3d 336, 338 (5th Cir. 2011).



           4
              In her en banc briefing, Cochran does not argue that the district court erred by
   dismissing her due process claim. At oral argument, however, Cochran’s counsel insisted
   that Cochran had not abandoned that claim. It is well established that a litigant cannot
   resuscitate an abandoned claim by raising it at oral argument. See United States v. Menesses,
   962 F.2d 420, 425–26 (5th Cir. 1992) (holding that a litigant waived an argument by failing
   to brief the issue, instead raising it for the first time at oral argument). Accordingly, we
   conclude that Cochran has abandoned her due process claim and therefore affirm the
   district court’s dismissal of it. See Coke v. Gen. Adjustment Bureau, 640 F.2d 584, 586 n.2
   (5th Cir. Mar. 1981) (en banc) (“[The party] has not renewed this argument in his briefs to
   the en banc court, and we therefore consider the argument to have been abandoned.”);
   Justiss Oil Co. v. Kerr-McGee Refin. Corp., 75 F.3d 1057, 1067 (5th Cir. 1996) (explaining
   that “[w]hen an appellant fails to advance arguments in the body of its brief in support of
   an issue it has raised on appeal, we consider such issues abandoned”).




                                                4
Case: 19-10396        Document: 00516128227          Page: 5   Date Filed: 12/13/2021




                                      No. 19-10396


                               III.    Discussion
          The SEC presents two bases for affirming the district court. First, the
   SEC argues that Congress implicitly stripped district courts of jurisdiction to
   hear structural constitutional claims under § 78y. Second, the SEC argues
   that Cochran’s claims are not yet ripe. We discuss and reject each argument
   in turn.
          A.     Implicit Jurisdiction Stripping
          We first consider the text of § 78y. We conclude that it did not
   explicitly or implicitly strip the district court of jurisdiction over Cochran’s
   claim. We next consider Supreme Court precedent. The Supreme Court has
   already rejected the SEC’s precise jurisdictional argument under § 78y, so we
   do the same. Finally, we independently consider the so-called “Thunder
   Basin factors.” We conclude those factors do not warrant departing from the
   statutory text or deviating from the Supreme Court’s interpretation of § 78y.
                 1.      Statutory Text
          Congress gave federal district courts jurisdiction over “all civil actions
   arising under the Constitution.” 28 U.S.C. § 1331 (emphasis added). Not
   some or most—but all. It is undisputed that Cochran’s removal power claim
   arises under the Constitution. Moreover, the Supreme Court has repeatedly
   told us that “when a federal court has jurisdiction, it also has a ‘virtually
   unflagging obligation . . . to exercise that authority.’”      Mata v. Lynch,
   576 U.S. 143, 150 (2015) (ellipsis in original) (quoting Colo. River Water
   Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)); see, e.g.,
   Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996) (“We have often
   acknowledged that federal courts have a strict duty to exercise the
   jurisdiction that is conferred upon them by Congress.”).




                                           5
Case: 19-10396      Document: 00516128227           Page: 6    Date Filed: 12/13/2021




                                     No. 19-10396


          It is true, however, that Congress can limit district court jurisdiction
   if it so chooses. See Sheldon v. Sill, 49 U.S. 441, 449 (1850) (confirming
   congressional control over lower federal court jurisdiction). The SEC argues
   that Congress chose to limit district court jurisdiction by enacting § 78y.
   That section provides, in relevant part:
          A person aggrieved by a final order of the Commission entered
          pursuant to this chapter may obtain review of the order in the
          United States Court of Appeals for the circuit in which he
          resides or has his principal place of business, or for the District
          of Columbia Circuit, by filing in such court, within sixty days
          after the entry of the order, a written petition requesting that
          the order be modified or set aside in whole or in part.
   15 U.S.C. § 78y(a)(1). By giving some jurisdiction to the courts of appeals,
   the SEC argues, Congress implicitly stripped all jurisdiction from every other
   court—including district courts’ jurisdiction over removal power claims
   under § 1331.
          In assessing the merits of this argument, “[w]e start, of course, with
   the statutory text.” BP Am. Prod. Co. v. Burton, 549 U.S. 84, 91 (2006). See
   generally Salinas v. U.S. R.R. Ret. Bd., 141 S. Ct. 691, 698 (2021) (noting that
   there is a “strong presumption favoring judicial review of administrative
   action” that the Government may rebut only by carrying the “‘heavy
   burden’ of showing that the statute’s ‘language or structure’ forecloses
   judicial review” (quoting Mach Mining, LLC v. EEOC, 575 U.S. 480, 486
   (2015))). The text of § 78y conflicts with the SEC’s position in three ways.
          First, § 78y provides that only “person[s] aggrieved by a final order of
   the Commission” may petition in the relevant court of appeals to review that
   final order. The statute says nothing about people, like Cochran, who have
   not yet received a final order of the Commission. Nor does it say anything
   about people, again like Cochran, who have claims that have nothing to do




                                          6
Case: 19-10396         Document: 00516128227               Page: 7      Date Filed: 12/13/2021




                                           No. 19-10396


   with any final order that the Commission might one day issue. Cochran’s
   removal power claim challenges the constitution of the tribunal, not the
   legality or illegality of its final order. Her injury has absolutely nothing
   whatsoever to do with a final order, and therefore her claim falls outside of
   § 78y. 5
           Second, § 78y(a)(1) is phrased in permissive terms. It says a person
   aggrieved by a final order “may” petition for review in the court of appeals.
   But it does not say that anyone “shall” or “shall not” do anything. It would
   be troublingly counterintuitive to interpret § 78y(a)(1)’s permissive language
   as eliminating alternative routes to federal court review, especially in the
   context of separation-of-powers claims of the sort at issue here. See Burton,
   549 U.S. at 91 (“[S]tatutory terms are generally interpreted in accordance
   with their ordinary meaning.”); cf. Collins v. Yellen, 141 S. Ct. 1761, 1780
   (2021) (explaining that, generally, “whenever a separation-of-powers
   violation occurs, any aggrieved party with standing may file a constitutional
   challenge” in federal court because “the separation of powers is designed to
   preserve the liberty of all the people”).
           Third, § 78y elsewhere uses mandatory terms—and they confirm our
   understanding that Congress did not strip district courts of § 1331


           5
              Here’s a different way of saying the same thing. Imagine two different SEC
   investigation targets, Jane and Sue. Jane thinks the SEC is investigating her unfairly and
   that she’s innocent. Implicit jurisdiction stripping helps the SEC avoid judicial review of
   Jane’s claims until after the completion of its enforcement proceeding and the issuance of
   a final order. The SEC could argue, by giving Jane the right to challenge a final order in
   § 78y, Congress implicitly stripped Jane’s right to pre-enforcement review before the
   issuance of a final order. But what about Sue? Sue is aggrieved by the fact that her ALJ is
   unconstitutionally appointed. Section 78y cannot strip jurisdiction over Sue’s claims
   because Sue is completely outside the statute from the word go. The only way for the SEC
   to avoid judicial review of Sue’s claims is to say that Congress implicitly stripped review of
   Jane’s claims and that implicitly also stripped review of Sue’s. It’s implicit stripping
   squared.




                                                 7
Case: 19-10396         Document: 00516128227                Page: 8        Date Filed: 12/13/2021




                                            No. 19-10396


   jurisdiction over structural constitutional claims.                    Under § 78y(a)(3),
   jurisdiction “becomes exclusive” in the court of appeals only after (1) the
   SEC issues a final order, (2) an aggrieved party files a petition, and (3) the
   SEC submits its administrative record. The use of the word “exclusive” in
   § 78y(a)(3) shows that Congress knew how to strip jurisdiction when it
   wanted to—and it only highlights that Congress did not strip § 1331
   jurisdiction elsewhere. 6 Cf. Vaden v. Discover Bank, 556 U.S. 49, 59 n.9
   (2009) (“[W]hen Congress wants to expand [federal-court] jurisdiction, it
   knows how to do so clearly and unequivocally.” (second alteration in
   original) (citation omitted)). The SEC’s contrary position would effectively
   write § 78y(a)(3) out of the statute—there would be no point in making
   jurisdiction “exclusive” in the court of appeals if no other court ever had
   jurisdiction. We are loath to reach such a result. See Duncan v. Walker, 533
   U.S. 167, 174 (2001) (noting that courts are “‘reluctan[t] to treat statutory
   terms as surplusage’ in any setting” (alteration in original) (quoting Babbitt
   v. Sweet Home Chapter of Cmtys. for a Great Or., 515 U.S. 687, 698 (1995))).
   Consequently, the text of § 78y does not support the SEC’s position with
   respect to Cochran’s removal power claim. 7




           6
              Similarly, the statute’s use of the linking verb “become” adds a temporal
   element, telling us that the subject (“jurisdiction”) is only linked to the complement
   (“exclusive”) after a petition is filed. In contrast, for example, the statute could have said
   that jurisdiction “is exclusive,” or that the court of appeals “has exclusive jurisdiction.”
   See, e.g., 15 U.S.C. § 717r(d)(1) (providing that “[t]he United States Court of
   Appeals . . . shall have original and exclusive jurisdiction over any civil action for the review
   of an order or action of a Federal agency”). But the use of “becomes” necessarily implies
   a transformation.
           7
             Our holding is limited to the specific removal power claim at issue here; as this is
   not a “mine-run” securities law case, we do not consider the question of whether the text
   of the Exchange Act evinces an intent to strip district courts of jurisdiction over claims that
   actually relate to a final SEC order.




                                                  8
Case: 19-10396         Document: 00516128227           Page: 9      Date Filed: 12/13/2021




                                        No. 19-10396


                  2.      Free Enterprise Fund
          Any doubts we might have were put to rest by the Supreme Court’s
   decision in Free Enterprise Fund v. Public Co. Accounting Oversight Board, 561
   U.S. 477 (2010). In Free Enterprise Fund, the Supreme Court rejected the
   precise argument the SEC makes here—that the Exchange Act divests
   district courts of jurisdiction over removal power challenges. See id. at 489.
   Hence, Free Enterprise Fund is squarely on point, foreclosing any possibility
   that § 78y strips district courts of jurisdiction over structural constitutional
   challenges.
          In Free Enterprise Fund, the PCAOB inspected an accounting firm,
   issued a report criticizing its auditing practices, and opened a formal
   investigation. Id. at 487. The accounting firm (and a nonprofit organization
   it belonged to) then filed suit in federal district court, seeking a declaratory
   judgment that the PCAOB was unconstitutionally structured, as well as an
   injunction preventing the PCAOB from exercising its powers. Id. The
   accounting firm argued that the PCAOB’s double for-cause removal
   protection violated the President’s Article II removal power. Id. It also
   asserted that the members of the PCAOB had not been properly appointed
   under the Appointments Clause. Id. at 487–88. Just as it does now, the
   Government maintained that § 78y deprived the district court of jurisdiction
   to hear the accounting firm’s constitutional challenges. 8 Id. at 489.
          The Supreme Court rejected the Government’s argument and held
   “the text [of § 78y] does not expressly limit [district court]
   jurisdiction . . . . Nor does it do so implicitly.” Id. In reaching that result, the



          8
            According to the Government, § 78y was relevant in Free Enterprise Fund because
   the SEC had the power “to review any [PCAOB] rule or sanction”; thus, § 78y permitted
   review of PCAOB actions that were ratified as final SEC orders. 561 U.S. at 489.




                                              9
Case: 19-10396     Document: 00516128227            Page: 10   Date Filed: 12/13/2021




                                     No. 19-10396


   Court explained that “we presume that Congress does not intend to limit
   jurisdiction if [1] ‘a finding of preclusion could foreclose all meaningful
   judicial review’; [2] if the suit is ‘wholly collateral to a statute’s review
   provisions’; and [3] if the claims are ‘outside the agency’s expertise.’” Id.
   (quoting Thunder Basin Coal Co. v. Reich, 510 U.S. 200, 212–13 (1994) (laying
   out these considerations, referred to as the “Thunder Basin factors”)).
          First, the Court determined that the Government’s theory would
   foreclose all meaningful judicial review because “[s]ection 78y provides only
   for judicial review of [SEC] action, and not every [PCAOB] action is
   encapsulated in a final [SEC] order or rule.” Id. at 490. The Court explained
   that the PCAOB’s investigation of the accounting firm had not led to any
   sanction and that the PCAOB’s critical inspection report was not subject to
   judicial review. Id.
          Second, the Court determined that the accounting firm’s challenge
   was “collateral” to § 78y’s review provisions because it “object[ed] to the
   [PCAOB]’s existence, not to any of its auditing standards.” Id. Thus, the
   Court rejected the Government’s suggestion that the accounting firm could
   have sought SEC review of a PCAOB rule or regulation, as such a challenge
   would have been a pointless pretext for its structural constitutional claims.
   Id. (noting that “[r]equiring petitioners to select and challenge a [PCAOB]
   rule at random [would be] an odd procedure for Congress to choose”).
          Finally, the Court held that the accounting firm’s constitutional
   claims were outside the SEC’s expertise because they were “standard
   questions of administrative law” that did not require any “fact-bound
   inquiries” or “‘technical considerations of [agency] policy.’” Id. at 491
   (alteration in original) (quoting Johnson v. Robinson, 415 U.S. 361, 373 (1974)).
   Consequently, the Court concluded that § 78y did not deprive the district
   court of jurisdiction over the accounting firm’s constitutional claims. Id.




                                          10
Case: 19-10396       Document: 00516128227              Page: 11       Date Filed: 12/13/2021




                                         No. 19-10396


           Just like Free Enterprise Fund, this case concerns the question of
   whether the Exchange Act divests district courts of jurisdiction to consider
   removal power challenges; every material aspect of the Supreme Court’s
   reasoning in Free Enterprise Fund would seem to apply with equal force here.
   Nevertheless, the SEC urges us to depart from Free Enterprise Fund, even
   though that case involved the same statutory-review scheme and the same
   type of constitutional claim.
           The SEC primarily argues that Free Enterprise Fund is distinguishable
   because, in that case, the PCAOB had not yet commenced an administrative
   proceeding against the plaintiff accounting firm. Since Cochran is already in
   the midst of an administrative proceeding, and that proceeding could
   eventually result in a final SEC order that Cochran may challenge under
   § 78y, the SEC contends that she has a meaningful opportunity for judicial
   review. Yet, this difference lacks meaning: although Cochran’s case is
   farther along than in Free Enterprise Fund, she is still not guaranteed an
   adverse final order, as the SEC might resolve her case in her favor. Hence,
   just as in Free Enterprise Fund, it remains possible that Cochran will not be
   able to obtain judicial review over her removal power claim unless the district
   court hears it now. In short, Free Enterprise Fund still controls. 9



           9
              The dissenting opinion attempts to salvage the SEC’s “enforcement-
   investigation distinction” on the basis that permitting district court jurisdiction over
   challenges to pending enforcement proceedings would disrupt the statutory scheme. See
   Dissenting Op. at 88 n.15. Of course, given the Supreme Court’s decision in Free Enterprise
   Fund, the dissenting opinion is forced to concede that district court jurisdiction over
   challenges to SEC investigations does not disrupt the statutory scheme. Id. Yet, the
   dissenting opinion fails to point to anything in the text of the Exchange Act or in Free
   Enterprise Fund that distinguishes between investigation and enforcement. Consequently,
   we see no basis for supposing that permitting judicial review over ongoing SEC
   enforcement proceedings would be more disruptive than judicial review over SEC
   investigations.




                                               11
Case: 19-10396        Document: 00516128227              Page: 12       Date Filed: 12/13/2021




                                          No. 19-10396


           Nevertheless, the SEC asserts that other circuits have adopted its
   view of Free Enterprise Fund and held that the Exchange Act strips district
   courts of jurisdiction over structural constitutional claims. 10 But the other
   circuits are not as unanimous as they appear, as their decisions have drawn
   powerful dissents that largely support our position. See Tilton v. SEC, 824
   F.3d 276, 292 (2d Cir. 2016) (Droney, J., dissenting) (“I conclude that Free



           10
              See Tilton v. SEC, 824 F.3d 276, 281–91 (2d Cir. 2016) (concluding that the
   Exchange Act precluded district court jurisdiction over an Appointments Clause challenge
   to an ongoing SEC proceeding); Bennett v. SEC, 844 F.3d 174, 186 (4th Cir. 2016)
   (concluding that § 78y precluded district court jurisdiction over a removal power claim and
   reasoning that Free Enterprise Fund did not control because the plaintiff was “already
   embroiled in an enforcement proceeding”); Bebo v. SEC, 799 F.3d 765, 774–75 (7th Cir.
   2015) (same); Hill v. SEC, 825 F.3d 1236, 1248, 1252 (11th Cir. 2016) (same); Jarkesy v.
   SEC, 803 F.3d 9, 20, 30 (D.C. Cir. 2015) (holding that § 78y precluded district court
   jurisdiction over various constitutional claims, including a nondelegation doctrine claim,
   and determining that Free Enterprise Fund did not control because the plaintiff was “already
   properly before the [SEC] by virtue of his alleged violations of [the securities] laws”); see
   also Axon Enter., Inc. v. FTC, 986 F.3d 1173, 1182–83 (9th Cir. 2021) (holding that the
   district court lacked jurisdiction to hear a pre-enforcement removal power challenge
   regarding Federal Trade Commission ALJs and embracing the reasoning of Tilton, Bennett,
   Bebo, Hill, and Jarkesy).
            We note that several of the other circuits relied on their own precedents in
   concluding that the plaintiffs’ claims were precluded. See Tilton, 824 F.3d at 285; Hill, 825
   F.3d at 1248; Jarkesy, 803 F.3d at 19, 22, 24, 26, 29–30. It is likely that these courts were
   required to follow their own prior decisions. See Christiansen v. Omnicom Grp., Inc., 852
   F.3d 195, 199 (2d Cir. 2017) (per curiam) (explaining that the court is “bound by the
   decisions of prior panels until such time as they are overruled either by an en banc panel of
   our Court or by the Supreme Court” (quoting United States v. Wilkerson, 361 F.3d 717, 732
   (2d Cir. 2004))); In re Burgest, 829 F.3d 1285, 1287 (11th Cir. 2016) (per curiam) (same);
   United States v. Eshetu, 898 F.3d 36, 37 (D.C. Cir. 2018) (per curiam) (noting that “one
   panel cannot overrule another”). By contrast, an en banc decision allows us to consider
   again any prior precedents, although we do not have any that require a different outcome
   here, as we explain. See United States v. Anderson, 885 F.2d 1248, 1255 (5th Cir. 1989) (en
   banc) (noting that, when sitting en banc, we do not “hesitate[]” to overrule incorrect panel
   decisions). Thus, we are free to focus exclusively on the Supreme Court’s precedents;
   based on those precedents, we are bound to rule in Cochran’s favor, despite our reluctance
   to disagree with our fellow circuits.




                                                12
Case: 19-10396     Document: 00516128227            Page: 13    Date Filed: 12/13/2021




                                     No. 19-10396


   Enterprise controls here.”); Axon Enter., Inc. v. FTC, 986 F.3d 1173, 1196 (9th
   Cir. 2021) (Bumatay, J., concurring in part and dissenting in part) (addressing
   a different statute and concluding, based on Free Enterprise Fund, “that all
   three Thunder Basin factors—meaningful review, wholly collateral, and
   agency expertise—favor[ed] district court jurisdiction” over the plaintiff’s
   removal power claim). Moreover, the consensus view is not always correct.
   See, e.g., Rehaif v. United States, 139 S. Ct. 2191, 2201 (2019) (Alito, J.,
   dissenting) (noting that Rehaif rejected an interpretation of the relevant
   statute that had “been adopted by every single Court of Appeals to address
   the question”). So the SEC’s tallying of the circuits does not change our
   conclusion.
          The SEC also relies on Bank of Louisiana v. FDIC, where we discussed
   the “ongoing proceeding” distinction in holding that the district court lacked
   jurisdiction over a separation-of-powers challenge to an administrative
   proceeding before the Federal Deposit Insurance Corporation (“FDIC”).
   919 F.3d 916, 925–27, 930 (5th Cir. 2019). Critically, the statutory-review
   scheme at issue in that case differed in a key respect from the Exchange Act’s:
   in Bank of Louisiana, the scheme included an explicit statutory bar on any
   court enjoining “the issuance or enforcement of any . . . [FDIC] order.” Id.
   at 920 (quoting 12 U.S.C. § 1818(i)(1)). Accordingly, we held that district
   court jurisdiction was explicitly divested. Id. at 924 (explaining that “the plain
   terms of section 1818(i) bar jurisdiction here”). Although we proceeded to
   analyze the Thunder Basin factors, we did so merely to “reinforce” our
   conclusion based on the explicit jurisdictional bar. Id. at 925. Consequently,
   we clarify that Bank of Louisiana was addressing the explicit statute at issue
   there—not all statutes that may be questioned—and it does not mandate the
   outcome here. Thus, the SEC’s effort to rely on Bank of Louisiana is
   unconvincing.




                                          13
Case: 19-10396     Document: 00516128227            Page: 14   Date Filed: 12/13/2021




                                     No. 19-10396


                 3.     The Supreme Court’s Other Precedents
          As stated above, Free Enterprise Fund is enough to decide this case.
   However, because the SEC contends otherwise, we will proceed by assuming
   arguendo that we cannot rely exclusively on Free Enterprise Fund and conduct
   a further analysis using the so-called “Thunder Basin factors.” Before doing
   so, it is necessary to review the Supreme Court’s two other major precedents
   on implicit jurisdiction stripping, Thunder Basin itself and Elgin v. Department
   of Treasury, 567 U.S. 1 (2012).
                                 i. Thunder Basin
          In Thunder Basin, the Supreme Court set forth the framework now
   used to determine whether Congress implicitly precluded initial judicial
   review by creating a statutory framework that delegates initial review to an
   administrative agency. See 510 U.S. at 207. First, the Court considered
   whether Congress’s intent to preclude district court jurisdiction was “fairly
   discernible in the statutory scheme.” Id. (quoting Block v. Cmty. Nutrition
   Inst., 467 U.S. 340, 351 (1984)). Then, it addressed whether the claims at
   issue could “be afforded meaningful review” if the agency considered the
   claims first. Id. To determine whether a claimant would receive meaningful
   judicial review, the Court considered three factors: (1) whether “a finding of
   preclusion could foreclose all meaningful judicial review”; (2) whether the
   claims were “‘wholly “collateral”’ to a statute’s review provisions”; and
   (3) whether the claims were “outside the agency’s expertise.” Id. at 212–13
   (quoting Heckler v. Ringer, 466 U.S. 602, 618 (1984)).
          Then the Court applied that framework to the Federal Mine Safety
   and Health Amendments Act of 1977 (the “Mine Act”), 30 U.S.C. §§ 811–
   26. Like the Exchange Act, the Mine Act provides a detailed statutory
   scheme for review of administrative orders. In particular, mine operators are
   able to challenge adverse orders before the Federal Mine Safety and Health




                                         14
Case: 19-10396     Document: 00516128227           Page: 15    Date Filed: 12/13/2021




                                    No. 19-10396


   Review Commission (the “Mine Commission”). Thunder Basin, 510 U.S. at
   207 (citing 30 U.S.C. § 815(a) and (d)). Such challenges are heard before an
   ALJ. Id. at 207–08. The Mine Commission may review the ALJ’s decision
   or simply permit it to become the Commission’s final order. Id. at 208 n.9.
   Aggrieved persons may appeal adverse Mine Commission decisions to a
   court of appeals. Id. at 208 (citing 30 U.S.C. § 816(a)(1)–(2)). Like the SEC
   in this case, the Department of Labor argued that the Mine Act’s review
   scheme prevented district courts from exercising subject-matter jurisdiction
   over pre-final decision challenges to the Mine Act. Id. at 202.
          The Supreme Court held that the Mine Act’s detailed statutory
   scheme evidenced Congress’s intent to preclude district court jurisdiction
   over pre-enforcement challenges.      Id. at 207–10.       Further, the Court
   determined that the Mine Commission had exclusive original jurisdiction
   over claims like the plaintiff mine operator’s National Labor Relations Act
   (“NLRA”) and due process claims.           Id. at 216.     Although the Mine
   Commission had no particular experience with the NLRA, the mine
   operator’s claims were ultimately about interpretation of the Mine Act’s
   posting requirement. Id. at 214–15. That is, the mine operator’s NLRA
   challenge was not “wholly collateral” to the provisions of the Mine Act and
   was actually “squarely within the Commission’s expertise.” Id. at 212, 214.
   Further, even if the operator’s constitutional claim was “beyond” the Mine
   Commission’s jurisdiction, the operator’s “statutory and constitutional
   claims . . . [could] be meaningfully addressed in the Court of Appeals.” Id.
   at 215 (citation omitted).
          Finally, the Court held that the mine operator had a meaningful
   opportunity for judicial review of its claims. Id. at 216–18. The Court
   determined that compliance with the posting requirement would not be
   overly burdensome for the mine operator because the operator’s fear that its
   NLRA rights would be violated was “speculative” and any such violation



                                         15
Case: 19-10396     Document: 00516128227           Page: 16   Date Filed: 12/13/2021




                                    No. 19-10396


   could be separately remedied. Id. Further, despite the fact that the Mine
   Act’s penalties were “onerous,” the Court concluded that they did not have
   the “practical effect” of “foreclos[ing] all access to the courts” because they
   would not become “final and payable” until after appellate review. Id. at 218.
   Thus, the mine operator did not face “a constitutionally intolerable choice.”
   Id. Consequently, the Court held that the Mine Act was intended to preclude
   district court review of the mine operator’s claims and that those claims
   could be meaningfully reviewed. Id.
                                     ii. Elgin
          Decided two years after Free Enterprise Fund, Elgin is the Supreme
   Court’s most recent application of the Thunder Basin factors. Although the
   case further illustrated the framework, it did not break new ground.
          In Elgin, the Supreme Court considered whether the Civil Service
   Reform Act of 1978 (“CSRA”), Pub. L. No. 95-454, 92 Stat. 1111, “provides
   the exclusive avenue to judicial review when a qualifying employee
   challenges an adverse employment action by arguing that a federal statute is
   unconstitutional.” 567 U.S. at 5. Just as it did in Free Enterprise Fund, the
   Elgin Court applied the Thunder Basin factors.
          First, the Elgin Court held that the CSRA’s “elaborate” statutory-
   review scheme evidenced Congress’s intent to foreclose district court
   jurisdiction. Id. at 10–13. Next, the Court rejected the plaintiff-employees’
   argument that the Thunder Basin factors indicated that their claims were not
   the type Congress intended to be reviewed through the CSRA. Id. at 15–16.
   The Court concluded that the CSRA offered the plaintiffs meaningful review
   of their claims because the Federal Circuit was “fully competent to
   adjudicate [those] claims” on appeal. Id. at 17. Then the Court held that the
   plaintiffs’ claims were not “wholly collateral” to the CSRA’s statutory-
   review scheme because these claims were “the vehicle by which [plaintiffs]




                                         16
Case: 19-10396        Document: 00516128227               Page: 17       Date Filed: 12/13/2021




                                           No. 19-10396


   seek to reverse the removal decisions,” and the CSRA scheme was designed
   to process removal challenges. Id. at 21–22. Finally, the Court determined
   that the Merit Systems Protection Board (“MSPB”)’s expertise was still
   relevant because there were many “preliminary questions unique to the
   employment context [that could] obviate the need to address the
   constitutional challenge.” Id. at 22–23. Consequently, the Court ruled that
   “the CSRA review scheme was intended to preclude district court
   jurisdiction over [the employees’] claims.” Id. at 23.
                    iii. Application of the Thunder Basin Factors
           We follow Free Enterprise Fund in breaking the Thunder Basin analysis
   down into two steps: first, whether a “‘statutory scheme’ displays a ‘fairly
   discernible’ intent to limit jurisdiction,” and second, whether “the claims at
   issue ‘are of the type Congress intended to be reviewed within th[e] statutory
   structure.’” 561 U.S. at 489 (quoting Thunder Basin, 510 U.S. at 207, 212).
   At step two, “we presume that Congress does not intend to limit jurisdiction
   if [1] ‘a finding of preclusion could foreclose all meaningful judicial review’;
   [2] if the suit is ‘wholly collateral to a statute’s review provisions’; and [3] if
   the claims are ‘outside the agency’s expertise.’” 11 Id.



           11
              At no point did the Elgin Court say or suggest that it was changing the Thunder
   Basin inquiry or overruling all or part of Free Enterprise Fund, which is yet another reason
   we remain bound by Free Enterprise Fund. We “should not lightly assume that a prior
   decision has been overruled sub silentio merely because its reasoning and result appear
   inconsistent with later cases.” Williams v. Whitley, 994 F.2d 226, 235 (5th Cir. 1993). As
   between the directly on-point decision (Free Enterprise Fund) and some other decision
   (Elgin), we must follow the former—even if we think it is inconsistent with the latter: “We
   reaffirm that ‘[i]f a precedent of this Court has direct application in a case, yet appears to
   rest on reasons rejected in some other line of decisions,’ the Court of Appeals should follow
   the case which directly controls, leaving to this Court the prerogative of overruling its own
   decisions.” Agostini v. Felton, 521 U.S. 203, 237 (1997) (emphasis added) (quoting
   Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989)); see also
   Bryan A. Garner et al., The Law of Judicial Precedent 302 (2016).




                                                17
Case: 19-10396       Document: 00516128227              Page: 18       Date Filed: 12/13/2021




                                         No. 19-10396


           Assuming arguendo that Congress intended § 78y to have a
   jurisdiction-stripping effect as to some securities-law claims, we advance to
   step two and hold that Cochran’s removal power claim is not the type of
   claim Congress intended to funnel through the Exchange Act’s statutory-
   review scheme. Our conclusion is supported by the “wholly collateral,”
   “agency expertise,” and “meaningful judicial review” Thunder Basin
   factors.
           First, Cochran’s removal power claim is wholly collateral to the
   Exchange Act’s statutory-review scheme. Elgin suggests that whether a
   claim is collateral to the relevant statutory-review scheme depends on
   whether that scheme is intended to provide the sort of relief sought by the
   plaintiff. 567 U.S. at 22 (ruling that the employees’ claims were not “wholly
   collateral to the CSRA scheme” because they were “requesting relief that
   the CSRA routinely affords”). This rule accords with Thunder Basin:
   although the mine operator in that case brought claims under the NLRA and
   the Constitution, it ultimately sought to avoid compliance with the Mine
   Act’s posting requirement. 510 U.S. at 205, 213–14. By contrast, the Free
   Enterprise Fund accounting firm did not seek relief of the sort the Exchange
   Act’s scheme is designed to offer; rather than seeking to challenge the
   propriety of any particular rule or regulation, or to establish that it was not
   liable for a violation, the accounting firm sought to abolish the PCAOB. 561
   U.S. at 490 (explaining that the plaintiffs “object[ed] to the [PCAOB]’s
   existence”).      That is, the accounting firm’s claims were structural




   Indeed, even if the tension between the two cases was so stark that we could confidently
   predict Free Enterprise Fund’s impending demise, we would still have to follow it—it is the
   Supreme Court’s “prerogative alone to overrule one of its precedents.” State Oil Co. v.
   Khan, 522 U.S. 3, 20 (1997).




                                               18
Case: 19-10396     Document: 00516128227            Page: 19   Date Filed: 12/13/2021




                                     No. 19-10396


   constitutional claims, rather than substantive securities claims, and were
   therefore beyond the bounds of the Exchange Act’s statutory-review scheme.
          As in Free Enterprise Fund, Cochran challenges the existence of SEC
   ALJs. The nature of her challenge is structural—it does not depend on the
   validity of any substantive aspect of the Exchange Act, nor of any SEC rule,
   regulation, or order. Indeed, she is challenging the Exchange Act’s statutory-
   review scheme itself. Contra Thunder Basin, 510 U.S. at 218 n.22 (noting that
   the mine operator “expressly disavow[ed] any abstract challenge to the Mine
   Act’s statutory review scheme”). Further, the outcome of her constitutional
   challenge to the ALJs’ removal protection will have no bearing on her
   ultimate liability for allegedly violating the securities laws. Consequently, she
   does not seek relief of the sort the Exchange Act’s scheme is designed to
   provide, meaning that the “wholly collateral” factor weighs against
   preclusion.
          Second, Cochran’s removal power claim is outside the SEC’s
   expertise. As in Free Enterprise Fund, there is no doubt that Cochran’s claim
   presents only “standard questions of administrative law, which the courts are
   at no disadvantage in answering.” 561 U.S. at 491. For example, her claim
   does not depend on a special understanding of the securities industry. Contra
   Thunder Basin, 510 U.S. at 214–15 (determining that the mine operator’s
   NLRA challenge was within the Mine Commission’s expertise because it
   rested on interpretation of the Mine Act’s posting requirement). Nor is there
   any suggestion that the SEC is an experienced adjudicator of structural
   constitutional issues. See Carr v. Saul, 141 S. Ct. 1352, 1360 (2021) (noting
   that “agency adjudications are generally ill suited to address structural
   constitutional challenges, which usually fall outside the adjudicators’ areas




                                          19
Case: 19-10396        Document: 00516128227              Page: 20       Date Filed: 12/13/2021




                                          No. 19-10396


   of technical expertise”). Thus, the “agency expertise” factor also weighs
   against preclusion. 12
           Third, the Exchange Act’s statutory-review scheme threatens to
   deprive Cochran of the opportunity for meaningful judicial review. Thunder
   Basin and Elgin both held that even if the agency was incapable of
   adjudicating a constitutional claim, meaningful judicial review was still
   available in the court of appeals. Thunder Basin, 510 U.S. at 215; Elgin, 567
   U.S. at 17. Yet this rule cannot be absolute: even though § 78y similarly
   provides for eventual court of appeals review, in Free Enterprise Fund, the
   Supreme Court held that the accounting firm “could [not] meaningfully
   pursue [its] constitutional claims.” 561 U.S. at 490. The key question is why
   Free Enterprise Fund had an outcome different from those in Thunder Basin
   and Elgin.
           The answer is that the Thunder Basin and Elgin plaintiffs sought
   substantive relief, while the Free Enterprise Fund accounting firm sought



           12
               Elgin is not to the contrary. There, the Court held that the employees’
   constitutional challenge was not outside the expertise of the MSPB because there were non-
   constitutional “threshold questions” that, once resolved, could “obviate the need to
   address the constitutional challenge.” Elgin, 567 U.S. at 22–23. Here, the SEC might
   similarly resolve the administrative proceedings in Cochran’s favor on a threshold
   securities-law issue, rather than on the basis of her removal power challenge. But Cochran
   is not similarly situated to the Elgin plaintiffs because she asserts that she will be harmed
   by the very act of having to appear in proceedings before an ALJ who is unconstitutionally
   insulated from the President’s removal power. Therefore, if the SEC were to decide
   Cochran’s case in her favor on other grounds, it would be denying her any opportunity for
   meaningful judicial review of her alleged source of harm. By contrast, in Elgin, the MSPB
   could meaningfully review the employees’ source of harm—their terminations—without
   reaching their constitutional challenges. Id. Consequently, Elgin does not alter our analysis
   based on Free Enterprise Fund. See Axon Enter., 986 F.3d at 1186 (concluding that the
   Federal Trade Commission lacked the expertise to adjudicate a removal power challenge
   to its ALJs and explaining that Elgin “does not establish a broad rule that an agency can
   always moot a claim by simply ruling for the party”).




                                                20
Case: 19-10396      Document: 00516128227            Page: 21    Date Filed: 12/13/2021




                                      No. 19-10396


   structural relief: while the mine operator in Thunder Basin ultimately desired
   to avoid potential harm from third parties (the miners), 510 U.S. at 215, the
   accounting firm in Free Enterprise Fund asserted that it was harmed by being
   investigated by a constitutionally illegitimate agency, 561 U.S. at 490.
          That is, the accounting firm in Free Enterprise Fund asserted that it was
   harmed by the structure of the Exchange Act’s statutory-review scheme
   itself. By contrast, in Thunder Basin, the Court determined that the mine
   operator would face only “speculative” harm if it complied with the Mine
   Act’s statutory-review scheme. 510 U.S. at 216–17. As for Elgin, if the MSPB
   had granted those plaintiffs the substantive relief they sought—
   reinstatement, backpay, and attorney’s fees—their harm would have been
   fully redressed, and they would have had no basis to seek further review in
   the court of appeals. 567 U.S. at 22. Accordingly, the structural nature of
   the accounting firm’s claim explains the different results in Free Enterprise
   Fund on the one hand and Thunder Basin and Elgin on the other.
          To put it plainly: Free Enterprise Fund held that § 78y does not provide
   an adequate possibility of meaningful judicial review for challenges to the
   structure of the Exchange Act’s statutory-review scheme.                Like the
   accounting firm in Free Enterprise Fund, Cochran is challenging the
   constitutional authority of her adjudicator. The Exchange Act’s statutory-
   review scheme does not guarantee Cochran meaningful judicial review of her
   claim because the enforcement proceedings will not necessarily result in a
   final adverse order; as a final adverse order is a prerequisite for judicial review
   under § 78y(a)(1), Cochran may thus be left unable to seek redress for the
   injury of having to appear before the SEC. Consequently, “a finding of
   preclusion could foreclose all meaningful judicial review.” Free Enter. Fund,
   561 U.S. at 489 (quoting Thunder Basin, 510 U.S. at 212–13). Therefore, Free
   Enterprise Fund itself as well as all three Thunder Basin factors indicate that




                                           21
Case: 19-10396        Document: 00516128227              Page: 22       Date Filed: 12/13/2021




                                          No. 19-10396


   we should presume that Congress did not intend to preclude district court
   jurisdiction over Cochran’s removal power claim. 13
           The SEC contends Cochran’s alleged harm is not irreparable, so it
   urges us to disregard the possibility that Cochran may never get her day in
   court. On this point, the SEC relies on FTC v. Standard Oil Co. of California,
   in which the Supreme Court ordered the dismissal of a collateral attack on an
   administrative enforcement proceeding before the Federal Trade
   Commission (“FTC”). 449 U.S. 232, 234–37, 247 (1980). There, the Court
   strongly rebuffed the plaintiff’s argument that it would suffer irreparable
   harm if forced to undergo the administrative proceedings because “[m]ere
   litigation expense, even substantial and unrecoupable cost, does not
   constitute irreparable injury.” Id. at 244 (quoting Renegotiation Bd. v.
   Bannercraft Clothing Co., 415 U.S. 1, 24 (1974)); see also id. (further explaining
   that “the expense and annoyance of litigation is ‘part of the social burden of
   living under government’” (quoting Petroleum Expl., Inc. v. Pub. Serv.
   Comm’n, 304 U.S. 209, 222 (1938))).




           13
              Contrary to the SEC’s protestations, the Thunder Basin factors do not lend any
   credibility to its argument that we should not follow Free Enterprise Fund because Cochran
   is involved in an ongoing administrative enforcement proceeding. At bottom, the SEC’s
   proffered distinction between pre- and para-enforcement challenges fails to explain the
   implied preclusion holding in Thunder Basin. In that case, the mine operator sought an
   injunction prior to any adverse order from the Secretary of Labor, meaning that there were
   no ongoing proceedings at the time the case was filed. Thunder Basin, 510 U.S. at 205. If
   the SEC’s interpretation of Free Enterprise Fund was right, then the operator in Thunder
   Basin should have been able to proceed with at least its constitutional claims in federal
   district court. But the Court barred the operator from proceeding with any of its claims.
   Id. Hence, the rule the SEC is apparently proposing—that district court jurisdiction is
   precluded once administrative proceedings begin but is not precluded prior to the initiation
   of such proceedings—is untenable. By contrast, our analysis above—focusing on the relief
   sought by the plaintiff—squares all three of the Supreme Court’s major precedents.




                                               22
Case: 19-10396        Document: 00516128227                Page: 23        Date Filed: 12/13/2021




                                           No. 19-10396


           By contrast, Cochran challenges the entire legitimacy of her
   proceedings, not simply the cost and annoyance.                       Nevertheless, even
   assuming arguendo that Cochran’s alleged harm is “mere litigation
   expense,” we find this argument unpersuasive. Standard Oil did not concern
   implied jurisdiction stripping; rather, the issue before the Court was whether
   the FTC had taken a “final agency action” within the meaning of the
   Administrative Procedure Act (“APA”), 5 U.S.C. § 704. 449 U.S. at 233,
   238. Consequently, Standard Oil is irrelevant to our inquiry. 14
           Further, although the threat of irreparable harm may justify pre-
   enforcement judicial review under principles of equity, see Ex parte Young,
   209 U.S. 123, 145–48 (1908), irreparable harm is not ordinarily required to
   invoke a district court’s general § 1331 federal question jurisdiction. As the
   SEC seems to concede, the Thunder Basin inquiry offers the only possible
   path to determining that Cochran cannot rely on § 1331; on that inquiry, the
   SEC loses so long as “a finding of preclusion could foreclose all meaningful
   judicial review”—no irreparable harm is required. Free Enter. Fund, 561 U.S.
   at 489 (emphasis added) (quoting Thunder Basin, 510 U.S. at 212–13). It
   seems plain that if a plaintiff ends up without any avenue to having her claim
   heard by a court, judicial review is foreclosed, regardless of whether the harm
   she suffers is truly irreparable (as Cochran contends it is). To be sure, it is



           14
               We take no position regarding Standard Oil’s relevance to the questions of
   (1) whether Cochran may rely on the APA’s cause of action; and (2) whether she is entitled
   to a preliminary injunction. See 5 U.S.C. § 704 (limiting judicial review under the APA to
   “[a]gency action made reviewable by statute and final agency action for which there is no
   other adequate remedy in a court”); Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011)
   (noting that to obtain a preliminary injunction, a plaintiff “must establish . . . a substantial
   threat of irreparable injury if the injunction is not issued” (quoting Byrum v. Landreth, 566
   F.3d 442, 445 (5th Cir. 2009)); cf. Free Enter. Fund, 561 U.S. at 508, 513 (holding that the
   PCAOB’s structure violated the Constitution, but nevertheless concluding that the
   plaintiffs were not entitled to injunctive relief).




                                                 23
Case: 19-10396        Document: 00516128227              Page: 24       Date Filed: 12/13/2021




                                          No. 19-10396


   possible that Cochran could ultimately wind her way through enforcement
   proceedings and get some later chance at judicial review 15—but it is also
   possible that she could never have that opportunity, and that is enough to
   preserve district court jurisdiction. 16



           15
              At least one individual has successfully followed this path. See Pet. for Review,
   Jarkesy v. SEC, No. 20-61007 (5th Cir. Nov. 2, 2020). In addition to Jarkesy, the dissenting
   opinion cites three other cases in which litigants were able to raise separation-of-powers
   claims in federal court after undergoing administrative proceedings. Dissenting Op. at 81–
   82 (citing Lucia, 138 S. Ct. at 2049–50, NLRB v. Noel Canning, 573 U.S. 513, 520–21 (2014),
   and Carr, 141 S. Ct. at 1356–58, 1362). But the fact that only a handful of litigants have
   been successful in navigating the administrative process demonstrates how difficult that
   process is—these cases are the exceptions that prove the rule, so to speak. Cf. Adam M.
   Katz, Eventual Judicial Review, 118 Colum. L. Rev. 1139, 1153 (2018) (explaining that
   because the SEC wins the “vast majority” of the cases it brings through administrative
   proceedings, “the incentive to settle SEC enforcement actions is therefore paramount,
   making it, practically speaking, extremely unlikely for defendants to . . . have the
   opportunity to appear before a federal court”). It is the likelihood of success for the many
   that concerns us; the question is whether delaying Cochran’s claims will deny her
   meaningful judicial review, not any possibility of judicial review. Consequently, the cases
   relied on by the dissenting opinion do not support affirmance.
           16
              The dissenting opinion asserts that, because cases like Lucia and Carr have
   recognized a meaningful opportunity to bring post-enforcement Appointments Clause
   challenges, and the injury Cochran would suffer from an enforcement proceeding presided
   over by an unconstitutionally insulated ALJ is supposedly less “serious” than the injury
   caused by an enforcement proceeding presided over by an unconstitutionally appointed
   ALJ, Cochran must have a meaningful opportunity for post-enforcement judicial review of
   her claim. Dissenting Op. at 83–84. In making this curious argument, the dissenting
   opinion relies solely on the Supreme Court’s recent decision in Collins, which held that the
   Director of the Federal Housing Finance Agency was unconstitutionally insulated from the
   President’s removal power, but that this constitutional defect did not render the Director’s
   acts “void.” 141 S. Ct. at 1787.
            Collins does not impact our conclusion in this case because Cochran does not seek
   to “void” the acts of any SEC official. Rather, she seeks an administrative adjudication
   untainted by separation-of-powers violations. Although we will not engage in the
   dissenting opinion’s efforts to weigh the relative severity of constitutional injuries,
   Cochran’s injury is sufficiently serious to justify pre-enforcement review in federal court.
            Moreover, the dissenting opinion seems to imply that, because a removal power
   violation does not render an improperly insulated official’s acts void, Cochran would not




                                               24
Case: 19-10396       Document: 00516128227              Page: 25       Date Filed: 12/13/2021




                                         No. 19-10396


           The SEC’s final fallback position—that other statutory schemes will
   be threatened if we permit structural challenges to the Exchange Act to be
   brought in district court—fares no better. Specifically, the SEC asserts that
   there are many administrative schemes similar to the Exchange Act’s and
   that these schemes are equally vulnerable to separation-of-powers
   challenges. Consequently, the SEC contends, if we carve out structural
   challenges from what it views as the general rule of implied preclusion,
   “every person hoping to enjoin an administrative proceeding [will be able to]
   sue in district court to allege that the proceedings were unconstitutional,”
   wreaking havoc across the Government’s operations. This is a “policy
   consideration[] more properly addressed to Congress than to this Court.”
   Reiter v. Sonotone Corp., 442 U.S. 330, 345 (1979). Such a consideration
   surely “cannot govern our reading of the plain language” of § 1331 and § 78y.
   Id.
           In any event, there are four reasons that the approach we take today is
   unlikely to be as disruptive as the SEC fears. First, this case presents only
   the issue of whether the Exchange Act divested district court jurisdiction
   over claims that SEC ALJs are unconstitutionally insulated from the
   President’s removal power; our holding extends no further, and the result in
   other cases, even those concerning similar statutory schemes and claims, may
   be different. 17 Second, even if Congress did not divest jurisdiction, other


   be entitled to any relief on post-enforcement review even if she prevailed on her removal
   power claim. See Dissenting Op. at 84. If it were true that Cochran could not obtain any
   post-enforcement relief, then Cochran’s only hope for meaningful judicial review would be
   through the present lawsuit. Therefore, even under the dissenting opinion’s view,
   Cochran’s removal power claim was properly before the district court.
           17
             The dissenting opinion asserts that we “make[] no effort” to delineate between
   structural constitutional claims that go beyond the Exchange Act’s statutory-review
   scheme and substantive securities claims that do not. See Dissenting Op. at 86 n.14. But it
   is unnecessary to delineate between the two because our limited holding applies only to the




                                               25
Case: 19-10396       Document: 00516128227             Page: 26      Date Filed: 12/13/2021




                                        No. 19-10396


   doctrines, such as standing, ripeness, exhaustion, sovereign immunity, and
   abstention, may prevent district courts from hearing challenges to ongoing
   administrative enforcement proceedings. Third, to actually prevail on their
   claims, plaintiffs must demonstrate that their arguments are meritorious, a
   task that will only grow more difficult as more of these cases are resolved and
   the Government accordingly adjusts its operations (or is ruled to already
   comply with the Constitution).
           Finally, as the Texas Public Policy Foundation notes as amicus curiae,
   our court does not break new ground by allowing Cochran to challenge her
   adjudicator at the outset of her case. “Since 1792, federal statutes have
   compelled district judges to recuse themselves when they have an interest in
   the suit . . . .” Liteky v. United States, 510 U.S. 540, 544 (1994). Congress
   has since enacted statutes to expand judicial recusal requirements. 13D
   Charles Alan Wright et al., Federal Practice and
   Procedure § 3551 (3d ed. 2002) (citing 28 U.S.C. §§ 144, 455). These
   statutes serve “to protect the parties’ basic right to a fair trial in a fair
   tribunal.” Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 887 (2009). They
   also serve to prevent harm to the public’s confidence in these tribunals. In re
   Sch. Asbestos Litig., 977 F.2d 764, 776 (3d Cir. 1992).                   Given that
   disqualification disputes concern the basic integrity of a tribunal, they must
   be resolved at the outset of the litigation. So “virtually every circuit” allows
   parties to promptly challenge a judge’s decision not to recuse. Id. at 778
   (collecting cases, including from our circuit); see, e.g., In re Chevron U.S.A.,
   Inc., 121 F.3d 163, 165 (5th Cir. 1997) (noting that “mandamus is an


   issue presented here—whether the Exchange Act divested district court jurisdiction over
   claims that SEC ALJs are unconstitutionally protected from removal. Accordingly, our
   decision will not bear on related statutory-review scheme challenges, including, as the
   dissenting opinion notes, the issue of whether the Seventh Amendment requires a jury for
   securities fraud cases being decided in agency proceedings.




                                             26
Case: 19-10396     Document: 00516128227            Page: 27    Date Filed: 12/13/2021




                                     No. 19-10396


   appropriate legal vehicle for challenging the denial of a disqualification
   motion”). That does not create an undue hindrance to the judicial system,
   and the same logic applies to the SEC’s administrative system.
          To sum up, Cochran’s removal power claim is wholly collateral to the
   Exchange Act’s statutory-review scheme, is outside the SEC’s expertise, and
   might never receive judicial review if district court jurisdiction were
   precluded. Therefore, the Thunder Basin inquiry simply reaffirms that Free
   Enterprise Fund controls this case and that Cochran’s removal power claim is
   within the district court’s jurisdiction.
          B.     Ripeness
          We now turn to the SEC’s other argument for affirmance: a lack of
   ripeness. Ripeness doctrine reflects “Article III limitations on judicial
   power” and “prudential reasons for refusing to exercise jurisdiction.” Reno
   v. Cath. Soc. Servs., Inc., 509 U.S. 43, 57 n.18 (1993); see also Abbott Lab’ys v.
   Gardner, 387 U.S. 136, 148 (1967) (explaining that the doctrine’s “basic
   rationale is to prevent the courts, through avoidance of premature
   adjudication, from entangling themselves in abstract disagreements”),
   abrogated on other grounds by Califano v. Sanders, 430 U.S. 99 (1977). The
   ripeness inquiry hinges on two factors: (1) “the fitness of the issues for
   judicial decision”; and (2) “the hardship to the parties of withholding court
   consideration.” Roark & Hardee LP v. City of Austin, 522 F.3d 533, 545 (5th
   Cir. 2008) (quoting Monk v. Huston, 340 F.3d 279, 282 (5th Cir. 2003)).
   Generally, issues are fit for judicial decision if “any remaining questions are
   purely legal ones; conversely, a case is not ripe if further factual development
   is required.” Id. However, some degree of hardship is always required to
   establish ripeness. Id.
          There is no dispute that Cochran’s removal power claim is a pure
   issue of law, meaning that it is fit for judicial decision without any additional




                                          27
Case: 19-10396     Document: 00516128227            Page: 28   Date Filed: 12/13/2021




                                     No. 19-10396


   fact-finding. Further, if Cochran’s claim is meritorious, then withholding
   judicial consideration would injure her by forcing her to litigate before an ALJ
   who is unconstitutionally insulated from presidential control. See Stolt-
   Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 670 n.2 (2010)
   (determining that the petitioners had adequately demonstrated hardship
   where withholding judicial review would have forced them to participate in
   an arbitration proceeding that they alleged to be “ultra vires”); Sea-Land
   Serv., Inc. v. Dep’t of Transp., 137 F.3d 640, 648 (D.C. Cir. 1998) (“The
   concrete cost of an additional proceeding is a cognizable Article III injury.”).
   Hence, both factors indicate that Cochran’s removal power claim is ripe.
          In support of its argument that Cochran’s claim is not ripe, the SEC
   principally relies on Energy Transfer Partners, L.P. v. FERC, 567 F.3d 134 (5th
   Cir. 2009), and TOTAL Gas & Power North America, Inc. v. FERC, 859 F.3d
   325 (5th Cir. 2017). As relevant here, in Energy Transfer Partners, a natural
   gas company challenged the statutory authority of the Federal Energy
   Regulatory Commission (“FERC”) to require it to participate in trial-type
   enforcement proceedings before an ALJ. 567 F.3d at 137–38. TOTAL Gas
   concerned a similar challenge to FERC administrative proceedings, including
   a structural claim that FERC ALJs were unconstitutionally appointed.
   859 F.3d at 334. In both cases, we concluded that the plaintiffs’ claims were
   not ripe. Energy Transfer Partners, 567 F.3d at 146; TOTAL Gas, 859 F.3d at
   339. Based on these cases, the SEC asserts that structural challenges to
   ongoing administrative enforcement proceedings are not ripe until those
   proceedings conclude.
          Energy Transfer Partners and TOTAL Gas are both materially
   distinguishable from this case. In Energy Transfer Partners, the plaintiff
   sought judicial review of particular FERC orders, which we determined were
   not sufficiently “final” so as to be susceptible to judicial review. 567 F.3d at
   136, 139–44. By contrast, Cochran did not seek review of any particular SEC



                                         28
Case: 19-10396     Document: 00516128227             Page: 29   Date Filed: 12/13/2021




                                     No. 19-10396


   order; rather, she sought a declaration that SEC ALJs are unconstitutionally
   insulated from the president’s removal power and an injunction barring the
   SEC from continuing its administrative proceedings against her. Thus, the
   concern in Energy Transfer Partners—the finality of agency action—is not
   relevant to the issue of ripeness in this case.
          Like Cochran, the TOTAL Gas plaintiffs sought a declaration that
   FERC was precluded from conducting administrative enforcement
   proceedings against them. 859 F.3d at 327. However, in that case, FERC
   had not actually scheduled a hearing before an ALJ prior to the plaintiffs filing
   suit. Id. at 336. Consequently, we held that the plaintiffs’ fear of being
   subjected to a constitutionally defective proceeding was too speculative to
   establish hardship for ripeness purposes. Id. at 337 (explaining that “whether
   FERC ultimately takes actions that Total claims would violate its
   constitutional rights rests on a series of contingencies and is not a certainty”).
   As the SEC has already assigned Cochran’s case to an ALJ, her risk of
   hardship is substantially more concrete than in TOTAL Gas. Therefore, we
   hold that Cochran’s removal power challenge is ripe.
          Accordingly, we AFFIRM the district court’s dismissal of Cochran’s
   due process claim, REVERSE the dismissal of her removal power claim,
   and REMAND for further proceedings consistent with this opinion.




                                          29
Case: 19-10396     Document: 00516128227            Page: 30   Date Filed: 12/13/2021




                                     No. 19-10396


   Andrew S. Oldham, Circuit Judge, joined by Smith, Willett,
   Duncan, Engelhardt, and Wilson, Circuit Judges, concurring.

          I agree with the majority that this case can be resolved based on the
   statutory text in 28 U.S.C. § 1331 and 15 U.S.C. § 78y, along with Supreme
   Court precedent interpreting those provisions. The dissent nonetheless looks
   behind text and precedent to the purposes and policies of the Securities
   Exchange Act of 1934. I disagree with the dissent for two principal reasons.
          First, as should go without saying by now, “our inquiry begins with
   the statutory text, and ends there as well if the text is unambiguous.” BedRoc
   Ltd., LLC v. United States, 541 U.S. 176, 183 (2004). Here, the text is as
   unambiguous as can be. Section 1331 creates jurisdiction, and § 78y strips
   only part of it. The part that § 78y strips (as to “[a] person aggrieved by a
   final order of the [SEC]”) undisputedly does not apply to Cochran. So
   jurisdiction remains. And any conceivable dispute on that score is resolved
   by Free Enterprise Fund v. Public Company Accounting Oversight Board, 561
   U.S. 477 (2010). That should end this case.
          Second, even if the dissent is correct to peer behind the text of § 78y,
   what lurks back there is profoundly disturbing. Section 78y reflects the
   thinking of men like Woodrow Wilson who argued that universal suffrage
   would make the three branches of government ignorant, indolent, and
   incapable of regulating modern affairs. Wilson’s solution? He wanted
   administrative agencies to operate in a separate, anti-constitutional, and anti-
   democratic space—free from pesky things like law and an increasingly
   diverse electorate. One of Wilson’s acolytes, James Landis, was the SEC’s
   founding father and drafted § 78y into the original Securities Exchange Act.
   Landis hoped that the SEC could set upon Americans without interference
   from courts—unless and until the SEC gave courts permission to review its




                                         30
Case: 19-10396       Document: 00516128227              Page: 31      Date Filed: 12/13/2021




                                         No. 19-10396


   work. That is obviously not how our government is supposed to work. And
   in the Landisonian view, that’s precisely the point.
           The balance of this opinion joins the dissent in considering “the 80-
   plus year history of the SEC,” the purported policy “benefit[s] of agency
   expertise,” and the supposed “efficiency” purpose of § 78y. Post, at 70, 90,
   94 (Costa, J., dissenting). Part I explains the intellectual and statutory history
   of § 78y. Part II explains Landis’s purposes and policy objectives. Then Part
   III shows that § 78y falls short of Landis’s goal. It fails to give the SEC the
   separate, anti-constitutional, and unaccountable space Landis wanted. And
   all of this underscores why it’s important to interpret the words that
   Congress enacted rather than the purposes Landis pursued. 1
                                               I.
           The separation of powers is the defining feature and virtue of our
   Constitution. As James Madison wrote, “[t]he accumulation of all powers,
   legislative, executive, and judiciary, in the same hands, whether of one, a few,
   or many, and whether hereditary, self-appointed, or elective, may justly be
   pronounced the very definition of tyranny.” The Federalist No. 47, at
   301 (C. Rossiter ed. 1961). So the Founders separated the legislative,
   executive, and judicial powers into three distinct branches and then balanced
   them against one another. See The Federalist No. 51, at 321–23;
   Bowsher v. Synar, 478 U.S. 714, 722 (1986) (“Even a cursory examination of
   the Constitution reveals the influence of Montesquieu’s thesis that checks



           1
             I obviously do not think that any of my esteemed colleagues are sympathetic to
   the profoundly anti-democratic views that motivated the SEC’s founding fathers. To the
   contrary, I have the utmost respect for my colleagues, and I believe that all of us are
   attempting to interpret the law as Congress wrote it and not as Landis imagined it. I also
   believe, however, that we should take seriously the origins of § 78y rather than dismiss
   them as a “screed.” Post, at 70 n.2 (Costa, J., dissenting).



                                              31
Case: 19-10396     Document: 00516128227            Page: 32   Date Filed: 12/13/2021




                                     No. 19-10396


   and balances were the foundation of a structure of government that would
   protect liberty.”).
          Wilson and Landis fundamentally disagreed with the Founders’
   vision. Wilson and Landis thought the accumulation of all powers into one
   set of hands was—far from a vice—a virtue. And they wanted those all-
   powerful hands connected to an administrative agency, far away from the
   three branches of government the Founders worked so hard to create,
   separate, and balance. And most of all, Wilson and Landis wanted power as
   far away from democracy and universal suffrage as possible.
                                          A.
          Woodrow Wilson derived his political theories from German
   historicism. See Ronald J. Pestritto, Woodrow Wilson and
   the    Roots       of    Modern       Liberalism 14 (2005); Philip
   Hamburger, Is Administrative Law Unlawful? 458 (2014). In
   1883, Wilson began his doctoral studies in history and government at Johns
   Hopkins, where he studied under professors who had themselves been
   educated in Germany—most notably, Richard T. Ely and Herbert Baxter
   Adams, who both studied at the University of Heidelberg under Johann K.
   Bluntschli, a renowned Hegelian state theorist. Pestritto, supra, at 8, 18.
   These German historicists considered history an evolutionary process. See
   id. at 9, 14 (citing Joseph Dorfman, The Role of the German Historical School in
   American Economic Thought, 45 Am. Econ. Rev. 17 (1955)). They viewed
   history as “a progression of . . . epochs,” through which each age’s “spirit”
   becomes more advanced than the one preceding it. Id. at 15. “More advanced
   historical spirits replace inferior ones through a dialectical process, where
   progress is the result of great clashes, conflicts, and struggles.” Ibid. (citing
   G.W.F. Hegel, The Philosophy of History 17–18 (J. Sibree




                                          32
Case: 19-10396       Document: 00516128227             Page: 33      Date Filed: 12/13/2021




                                        No. 19-10396


   trans., Dover Publ’ns 1956)). 2 “[H]istoricism has a particular future in mind,
   and progress is all about reaching it.” Id. at 16.
           In Wilson’s view, administration was key to reaching his idealized
   future. Wilson lamented that “[u]p to [his] own day all the political writers
   . . . had thought, argued, dogmatized only about the constitution of
   government; about the nature of the state, the essence and seat of
   sovereignty, popular power and kingly prerogative; about the greatest
   meanings lying at the heart of government; and the high ends set before the
   purpose of government by man’s nature and man’s aims.” Woodrow Wilson,
   The Study of Administration, 2 Pol. Sci. Q. 197, 198 (1887). Back when the
   nation was founded, he wrote, “[t]he functions of government were simple,
   because life itself was simple.” Id. at 199. But things were different now: The
   “difficulties of governmental action” in the modern era required a new
   “science of administration which shall seek to straighten the paths of
   government, . . . [and] strengthen and purify its organization.” Id. at 200–01.
           Wilson lauded Europe for embracing this new science and chided
   America for supposedly staying stuck in the past. The study of
   administration, Wilson noted, “is a foreign science, speaking very little of the
   language of English or American principle. It employs only foreign tongues;
   it utters none but what are to our minds alien ideas.” Id. at 202. Though
   Wilson appeared to recognize the implications of adopting German political
   principles, he tried to reassure liberty-minded readers that administration
   could be “Americanize[d].” Ibid. As Wilson put it:
           If I see a murderous fellow sharpening a knife cleverly, I can
           borrow his way of sharpening the knife without borrowing his


           2
            Hegel, like Wilson, held outrageous views on race. Hegel’s dialectic depended in
   part on “advanced races” clashing with “inferior ones” and then either “defeating them”
   “or assimilating them.” Pestritto, supra, at 15.



                                              33
Case: 19-10396     Document: 00516128227           Page: 34   Date Filed: 12/13/2021




                                    No. 19-10396


          probable intention to commit murder with it; and so, if I see a
          monarchist dyed in the wool managing a public bureau well, I
          can learn his business methods without changing one of my
          republican spots. . . . We can thus scrutinize the anatomy of
          foreign governments without fear of getting any of their
          diseases into our veins; dissect alien systems without
          apprehension of blood poisoning.
   Id. at 220.
          Notwithstanding his reassurance that German political principles
   could be Americanized, Wilson elsewhere made clear that he would scrap the
   Constitution if he could. One of his most notable departures from the
   Constitution was his distaste for democracy and popular sovereignty—
   especially after the document was amended to allow for an increasingly
   diverse electorate. See Perez v. Mortgage Bankers Ass’n, 575 U.S. 92, 129 n.6
   (2015) (Thomas, J., concurring in the judgment) (crediting Wilson’s “deep
   disdain for the theory of popular sovereignty” as contributing to the
   Progressive Era’s “move from the individualism that had long characterized
   American society to the concept of a society organized for collective
   action”); Hamburger, supra, at 371 n.e (noting that Wilson despised
   democracy and described it as “a stage of development” that had to be left
   behind).
          During his early career—including his time at Johns Hopkins—
   Wilson “complained bitterly about the ills of universal suffrage.”
   Pestritto, supra, at 201. In his notes on English historian John Richard
   Green, Wilson rhetorically questioned:
          Is the principle of universal suffrage for instance consistent
          with those principles of government which bear the sanction of
          the wisest Englishmen of eight centuries and which have
          secured personal freedom and political liberty to a great nation




                                        34
Case: 19-10396     Document: 00516128227            Page: 35    Date Filed: 12/13/2021




                                     No. 19-10396


          for more than eight hundred years? Is it necessary or even
          compatible with the healthy operation of a free government?
   Woodrow Wilson, Marginal Notes on John Richard Green, in 1 The Papers
   of Woodrow Wilson 388 (Arthur S. Link ed., 1966). One entry in his
   diary—which stated that “universal suffrage is at the foundation of every evil
   in this country”—indicates that Wilson had answered his own questions:
   “no” and “no.” Woodrow Wilson, Shorthand Diary, in 1 Papers, supra, at
   143. And these views didn’t stay on the pages of his private papers. He also
   included them in his seminal work on administration:

          Even if we had clear insight into all the political past, and could
          form out of perfectly instructed heads a few steady, infallible,
          placidly wise maxims of government into which all sound
          political doctrine would be ultimately resolvable, would the
          country act on them? That is the question. The bulk of
          mankind is rigidly unphilosophical, and nowadays the bulk of
          mankind votes. A truth must become not only plain but also
          commonplace before it will be seen by the people who go to
          their work very early in the morning; and not to act upon it
          must involve great and pinching inconveniences before these
          same people will make up their minds to act upon it.
          And where is this unphilosophical bulk of mankind more
          multifarious in its composition than in the United States? To
          know the public mind of this country, one must know the mind,
          not of Americans of the older stocks only, but also of Irishmen,
          of Germans, of negroes. In order to get a footing for new
          doctrine, one must influence minds cast in every mould of race,
          minds inheriting every bias of environment, warped by the
          histories of a score of different nations, warmed or chilled,
          closed or expanded by almost every climate of the globe.
   Wilson, The Study of Administration, supra, at 209. And though Wilson
   “dropped his overt opposition to universal suffrage as he matured,” even his




                                          35
Case: 19-10396        Document: 00516128227              Page: 36       Date Filed: 12/13/2021




                                          No. 19-10396


   post-presidency works remained steeped in racism. Pestritto, supra, at
   202; see, e.g., Woodrow Wilson, The State 17, 20 (1918)
   (contrasting “progressive races” and “stagnated nationalities”). 3

           Wilson’s concern with democracy was that it “assume[s] a
   discriminating judgment and a fullness of information on the part of the
   people touching questions of public policy.” Wilson, The State, supra,
   at 305. But because he believed people “do not often possess” such
   judgment, ibid., Wilson concluded that “[t]he people should not govern; they
   should elect the governors: and these governors should be elected for periods
   long enough to give time for policies not too heedful of transient breezes of
   public opinion,” Woodrow Wilson, Notes for “The Philosophy of Politics”, in
   9 Papers, supra, at 132; but see Perez, 575 U.S. at 129 n.6 (Thomas, J.,
   concurring in the judgment) (“In President Wilson’s view, public criticism
   would be beneficial in the formation of overall policy, but ‘a clumsy nuisance’
   in the daily life of Government—‘a rustic handling delicate machinery.’”
   (quoting Wilson, The Study of Administration, supra, at 215)). And if a
   government official must consult the public, he should have to hear only
   “those who hit upon opinions fit to be made prevalent, and have the capacity
   to make them so.” Woodrow Wilson, Democracy, in 7 Papers, supra, at 355.



           3
              Some believe Wilson’s views were based on his upbringing in the Confederate
   South. See, e.g., Dan McLaughlin, The Confederate Roots of the Administrative State,
   National Review (July 30, 2020) (“Bureaucratic, unelected, managerial government
   in America had a surprising birthplace: the Confederate States of America. It would
   ultimately be imported into the theory and practice of the federal government by a son of
   the Confederacy: Woodrow Wilson.”). Others trace his opinions to German historicism.
   See, e.g., Pestritto, supra, at 44 (“Wilson’s racism lies at a much more fundamental
   level than mere prejudice. For him, some races are advanced historically and others are
   backward; the best thing that can happen to the inferior races and peoples is to be defeated
   and assimilated by their historical superiors.”); see also supra n.2 (recounting Hegel’s view
   of slavery).



                                                36
Case: 19-10396       Document: 00516128227             Page: 37    Date Filed: 12/13/2021




                                        No. 19-10396


   In Wilson’s mind, most modern Americans didn’t meet that standard. See
   Hamburger, supra, at 370–71 (describing Wilson’s classism and his view
   that administration had the virtue of insulating elite power from popular
   politics).
            Wilson ran into an obvious problem: The Constitution affirmatively
   prohibited the anti-democratic administrative system he wanted. Wilson saw
   the separation of powers and the Founders’ system of checks and balances as
   two of the Constitution’s chief defects. While at Johns Hopkins, Wilson
   wrote:
            It is . . . manifestly a radical defect in our federal system that it
            parcels out power and confuses responsibility as it does. The
            main purpose of the Convention of 1787 seems to have been to
            accomplish this grievous mistake. The “literary theory” of
            checks and balances is simply a consistent account of what our
            constitution-makers tried to do; and those checks and balances
            have proved mischievous just to the extent to which they have
            succeeded in establishing themselves as realities. It is quite safe
            to say that were it possible to call together again the members
            of that wonderful Convention to view the work of their hands
            in the light of the century that has tested it, they would be the
            first to admit that the only fruit of dividing power had been to
            make it irresponsible.
   Woodrow Wilson, Congressional Government: A Study
   in American Politics 187 (1885). Like democracy, Wilson thought
   such structural limitations on power were unnecessary and even
   incompatible with a functional government. In Wilson’s view: “No living
   thing can have its organs offset against each other, as checks, and live.”
   Woodrow Wilson, The New Freedom 47 (1913).

            Wilson’s primary criticism of the separation of powers was that it
   made government inflexible and inefficient. See Pestritto, supra, at 5



                                             37
Case: 19-10396     Document: 00516128227           Page: 38   Date Filed: 12/13/2021




                                    No. 19-10396


   (“Each of these features, to Wilson’s mind, made American government
   inflexible and incapable of adjustment to necessary historical change.”). And
   a government that was inflexible and inefficient could only trudge—not
   sprint—toward progress:
          It was the separation of powers that, among all of the objects of
          Wilson’s criticism in the founders’ Constitution, caused him
          the greatest distress and occupied much of his attention. For
          Wilson, the separation of powers, and all of the other
          institutional remedies that the founders employed against the
          danger of faction, stood in the way of government’s exercising
          its power in accord with the dictates of progress.
   Id. at 6. For Wilson, that simply would not do.
          Wilson therefore set out his own anti-constitutional vision in The
   Study of Administration. “Judging by the constitutional histories of the chief
   nations of the modern world,” Wilson believed there were “three periods of
   growth through which government has passed in all the most highly
   developed of existing systems.” Wilson, The Study of Administration, supra,
   at 204. Nations begin in the period of “absolute rulers, and of an
   administrative system adapted to absolute rule.” Ibid. As they progress, they
   reach the second period, “that in which constitutions are framed to do away
   with absolute rulers and substitute popular control, in which administration
   is neglected for these higher concerns.” Ibid. And finally, they reach a level
   of sophistication “in which the sovereign people undertake to develop
   administration under this new constitution which has brought them into
   power.” Ibid. Wilson was ready to lead America past its own Constitution
   and into the third period “under this new constitution.” Ibid.
          Wilson’s “new constitution” would ditch the Founders’ tripartite
   system and their checks and balances for a “more efficient separation of
   politics and administration, which w[ould] enable the bureaucracy to tend to



                                         38
Case: 19-10396      Document: 00516128227            Page: 39    Date Filed: 12/13/2021




                                      No. 19-10396


   the details of administering progress without being encumbered by the
   inefficiencies of politics.” Pestritto, supra, at 227. The “political” sector
   would    encompass      the   three    constitutional    branches,    while    the
   “administration” sector would operate independently. Wilson’s goal was to
   completely separate “the province of constitutional law” from “the province
   of administrative function.” Hamburger, supra, at 464.
           Within this new dichotomy, the emphasis in government would shift
   to administration. This newly conceptualized government—with a new
   administrative “branch”—would “see[] to the daily rulemaking and
   regulation of public life.” Pestritto, supra, at 165 (citing Woodrow
   Wilson, Constitutional Government in the United
   States 82–85 (1908)). “Administration, after all, is properly the province
   of scientific experts in the bureaucracy; the experts’ competence in the
   specific technological means required to achieve those ends on which we are
   all agreed gives them the authority to administer or regulate progress,
   unhindered by the realm of politics.” Id. at 127–28.
           That of course required concomitant changes to the three branches of
   constitutional government. And rather than amend the Constitution to
   accomplish his purposes, Wilson thought it would be far more efficient to
   simply command the three branches to submit. In Wilson’s view, Congress
   must “understand its appropriate role in modern times.” Id. at 136.
   Specifically, it must “abandon its stubborn insistence on its constitutionally
   defined duty to legislate” and “cede[] rulemaking authority to the
   bureaucracy.” Ibid. Only then could Congress step into its new role in
   “oversee[ing] this function, not . . . attempt[ing] to carry it out itself.” Id. at
   165.
           The same was true of the President. In Wilson’s view, a modern
   President must “look beyond his role as it is defined in the Constitution.” Id.



                                           39
Case: 19-10396     Document: 00516128227            Page: 40   Date Filed: 12/13/2021




                                     No. 19-10396


   at 168. The modern president should be focused on connecting to the public
   and coordinating the government’s activities to the end of progress.
   So too with the courts. Wilson subscribed to Bagehot’s theory of a “living
   constitution,” and he believed that judges should “reflect what it is that each
   generation wants out of government, and not [remain] stuck on an outdated
   understanding of the purpose and role of government.” Id. at 115–17. “[T]he
   members of the courts are necessarily men of their own generation,” and
   Wilson “would not wish to have them men from another.” Wilson,
   Constitutional Government, supra, at 185, 193.
                                          B.
          In the 1930s, President Franklin D. Roosevelt, James Landis, and their
   fellow progressives picked up where Wilson had left off. “Reflecting th[e]
   belief that bureaucrats might more effectively govern the country than the
   American people, the progressives ushered in significant expansions of the
   administrative state, ultimately culminating in the New Deal.” Perez, 575
   U.S. at 129 n.6 (Thomas, J., concurring in the judgment).
          One of Roosevelt’s most pressing progressive projects was securities
   reform—an issue of debate since the 1907 stock market crash, which came
   back into the spotlight after the 1929 market crash and the Depression.
   During his presidential campaign, Roosevelt’s platform “advocated
   ‘regulation to the full extent of federal power, of . . . exchanges in securities
   and commodities.’” Steve Thel, The Original Conception of Section 10(b) of the
   Securities Exchange Act, 42 Stan. L. Rev. 385, 414 (1990) (quoting 7
   History of American Presidential Elections 2742–43 (A.
   Schlesinger, Jr. ed. 1985)).
          “The process of transforming Roosevelt’s securities policy into a bill
   began within hours of Roosevelt’s election.” Joel Seligman, The
   Transformation of Wall Street 50 (1982). Roosevelt’s advisor,


                                          40
Case: 19-10396     Document: 00516128227            Page: 41   Date Filed: 12/13/2021




                                     No. 19-10396


   Felix Frankfurter, “looked to assemble a team to assist the new
   administration in crafting a plan to implement the goals on which Roosevelt
   had campaigned.” Ronald J. Pestritto, The Progressive Origins of the
   Administrative State, 24 Soc. Phil. & Pol’y 16, 26 (2007). Frankfurter’s
   team included Landis—his junior colleague at Harvard Law School—and
   several other up-and-comers in the field of administrative law. Ibid. “[T]he
   bill that became the Securities Act of 1933 was drafted over a weekend by
   James Landis, Benjamin Cohen, and Thomas Corcoran, who were perhaps
   aided by an excess of Scotch.” Cynthia A. Williams, The Securities and
   Exchange Commission and Corporate Social Transparency, 112 Harv. L.
   Rev. 1197, 1227 (1999) (citing Larry D. Soderquist & Theresa A.
   Gabaldon, Securities Law 12 (1998) (discussing the legend that the
   rushed Act was drafted over a case of Scotch)). Congress vested enforcement
   of the 1933 Act in the newly created Federal Trade Commission—and
   confirmed Landis as one of its inaugural Commissioners.
          The next year, in 1934, Roosevelt decided to go further. And whom
   did Roosevelt tap to lead the effort? Landis, of course. See Karl Shumpei
   Okamoto, Rereading Section 16(B) of the Securities Exchange Act, 27 Ga. L.
   Rev. 183, 229 n.153 (1992) (describing Landis as “the principal architect of
   the [1934] Exchange Act”). Landis’s first draft of the bill contained a judicial-
   review provision that is virtually identical to the one Congress enacted in
   1934 and that continues to exist in § 78y today. Section 23(a) of Landis’s draft
   provided in full:
          Any person aggrieved by an order of the Commission may
          obtain a review of such order in the Circuit Court of Appeals of
          the United States, with any circuit wherein such person resides
          or has his principal place of business, or in the Court of Appeals
          of the District of Columbia, by filing in such court, within sixty
          days after the entry of such order, a written petition praying
          that the order of the Commission be modified or be set aside in



                                          41
Case: 19-10396     Document: 00516128227            Page: 42    Date Filed: 12/13/2021




                                     No. 19-10396


          whole or in part. A copy of such petition shall be forthwith
          served upon the Commission, and thereupon the Commission
          shall certify and file in the court a transcript of the record upon
          which the order complained of was entered. No objection to the
          order of the Commission shall be considered by the court
          unless such objection shall have been urged before the
          Commission. The finding of the Commission as to the facts, if
          supported by evidence, shall be conclusive. If either party shall
          apply to the court for leave to adduce additional evidence, and
          shall show to the satisfaction of the court that such additional
          evidence is material and that there were reasonable grounds for
          failure to adduce such evidence the hearing before the
          Commission, the court may order such additional evidence to
          be taken before the Commission and to be adduced upon the
          hearing in such manner and upon such terms and conditions as
          to the court may seem proper. The Commission may modify
          its findings as to the facts, by reason of the additional evidence
          so taken, and it shall file such modified or new findings, which,
          if supported by evidence, shall be conclusive, and its
          recommendation, if any, for the modification or setting aside of
          the original order. The jurisdiction of the court shall be
          exclusive and its judgment an decree, affirming, modifying, or
          setting side, in whole or in part, any order of the Commission,
          shall be final, subject to review by the Supreme Court of the
          United States upon certiorari or certification as provided in
          sections 23 and 240 of the Judicial Code as amended (U.S.C.
          title 28, secs. 346 and 347).
   H.R. 7852, 73d Cong. § 23(a) (1934).
          Roosevelt reviewed Landis’s draft bill, and he recommended it go
   straight to Congress. Thel, supra, at 424–25. When the bill reached the
   House Committee on Interstate and Foreign Commerce, Landis was the first
   witness to testify. Id. at 395 n.39. And Landis told Congress that, naturally,
   he and his agency would be perfect for enforcing the new 1934 Act: “The
   Federal Trade Commission, I think, can be credited with efficiency in



                                          42
Case: 19-10396     Document: 00516128227            Page: 43    Date Filed: 12/13/2021




                                     No. 19-10396


   operation, a tradition of true service, and one of integrity; all qualities
   demanded by an act of this type, and for that reason, the Commission itself,
   I think, feels that it would like to undertake an activity of this type.” Stock
   Exchange Regulation: Hearing on H.R. 7852 and H.R. 8720 Before the H. Comm.
   on Interstate and Foreign Commerce, 73d Cong. 23 (1934) (statement of James
   M. Landis, Commissioner, Federal Trade Commission). Congress reached a
   sort of compromise. It adopted Landis’s bill—including the provision that
   today appears in § 78y; rejected his request to make the FTC responsible for
   enforcing it; but then confirmed Landis to lead the new agency (the Securities
   and Exchange Commission) it created to enforce the 1934 Act. See Securities
   Exchange Act of 1934, Pub. L. No. 73-291, § 25(a), 48 Stat. 881, 901–02;
   Erwin N. Griswold, James McCauley Landis—1899-1964, 78 Harv. L.
   Rev. 313, 314 (1964).
                                          II.
          The dissent makes much of the purposes behind the 1934 Act—
   including the so-called “investigation/enforcement distinction,” the
   importance of agency expertise, and the SEC’s purported need to complete
   its work without judicial oversight. Obviously, none of this is in the text of the
   Act itself.
          It’s true, however, that these purposivist concepts date back to
   Landis. Landis was convinced that bureaucrats had a monopoly on
   governmental wisdom and that their critics were simply too stupid to
   understand it. For example, Landis thought it “[s]omewhat hysterical[]”
   that some derogatorily labeled the administrative state as the “fourth
   branch” of government. James M. Landis, The Administrative
   Process 47 (1938). He viewed the condemnation of the fourth branch as
   superstitious—based “upon the mystical hypothesis that the number ‘four’
   bespeaks evil or waste as contrasted with some beneficence emanating from



                                          43
Case: 19-10396      Document: 00516128227           Page: 44   Date Filed: 12/13/2021




                                     No. 19-10396


   the number ‘three.’” Ibid. And he chided these critics as being hindered by
   “a too casual reading of constitutional history.” Ibid.
           Landis took particular umbrage at criticisms from the judiciary. Judges
   who failed to appreciate the SEC’s efforts were as ignorant as Americans
   guided by numerology. And that’s why Landis did not trust courts to review
   the SEC’s work. To the contrary, Landis wanted agencies to do the courts’
   work.
                                         A.
           In The Administrative Process, Landis described the SEC’s process for
   investigating potentially fraudulent statements included in a securities
   registration form. See id. at 136–37. When a registrant filed a statement
   including seemingly fraudulent statements, the SEC would begin “[a] quiet
   investigation into the facts.” Id. at 137. If the investigation led the SEC to
   believe there was in fact fraud, the agency would impose a stop order against
   the registrant. Ibid. To avoid public attention and the pain of such
   proceedings, registrants would often try to withdraw their registration
   statements. Ibid. Landis did not think the SEC’s targets should get off so
   easily, however. So the SEC promulgated a rule that disallowed registrants
   from withdrawing their registration statements without the Commission’s
   consent. Ibid. And pursuant to that rule, the SEC would deny its consent and
   force registrants to defend themselves before the Commission—even after
   the registrants stated that they did not want to defend themselves or their
   statements. Ibid.
           One such registrant challenged the rule and the SEC’s enforcement
   practices. See Jones v. SEC, 298 U.S. 1 (1936). The petitioner asked the
   Court: (1) whether the SEC could deny a request to withdraw a registration
   statement, see id. at 18–25; and if so, (2) whether the SEC had the authority




                                         44
Case: 19-10396     Document: 00516128227           Page: 45   Date Filed: 12/13/2021




                                    No. 19-10396


   to interrogate the registrant about allegedly fraudulent propositions in his
   registration statement after it had been withdrawn, see id. at 25–29.
          In a stinging rebuke of the SEC, the Court answered each question
   with an emphatic “no.” The Court concluded that “[t]he act contains no
   provision upon the subject; and it may not be construed as attempting to
   confer upon the commission an arbitrary power, under rule or otherwise, to
   deny, without reason, a motion to dismiss.” Id. at 19. Not only was the Act
   silent—the Court was also “unable to find any precedent for the assumption
   of such power on the part of an administrative body.” Ibid. And, of course,
   “at least in the absence of a statute to the contrary, the power of a
   commission to refuse to dismiss a proceeding on motion of the one who
   instituted it cannot be greater than the power which may be exercised by the
   judicial tribunals of the land under similar circumstances.” Ibid. Given the
   general rule for the federal courts—“that a plaintiff possesses the unqualified
   right to dismiss his complaint at law or his bill in equity unless some plain
   legal prejudice will result to the defendant other than the mere prospect of a
   second litigation upon the subject matter”—the SEC would need to show
   prejudice. Ibid. That it could not do. Id. at 22 (“We are unable to find
   anything in the record, the arguments of the commission, or the decision of
   the court below that suggests the possibility of any prejudice to the public or
   investors beyond the assumption . . . that an unlimited privilege of withdrawal
   would have the effect of allowing registrants whose statements are defective,
   to withdraw before a stop order was issued and then to submit another
   statement with slight changes.” (quotation omitted)).
          The Court could have concluded there. But instead, it proceeded to
   explain the danger of adopting the SEC’s argument to the contrary:
          The action of the commission finds no support in right
          principle or in law. It is wholly unreasonable and arbitrary. It
          violates the cardinal precept upon which the constitutional


                                         45
Case: 19-10396     Document: 00516128227            Page: 46   Date Filed: 12/13/2021




                                     No. 19-10396


          safeguards of personal liberty ultimately rest—that this shall be
          a government of laws—because to the precise extent that the
          mere will of an official or an official body is permitted to take
          the place of allowable official discretion or to supplant the
          standing law as a rule of human conduct, the government
          ceases to be one of laws and becomes an autocracy. Against the
          threat of such a contingency the courts have always been
          vigilant, and, if they are to perform their constitutional duties
          in the future, must never cease to be vigilant, to detect and turn
          aside the danger at its beginning.
   Id. at 23–24. If administrative agencies “are permitted gradually to extend
   their powers by encroachments—even petty encroachments—upon the
   fundamental right, privileges and immunities of the people,” the Court
   warned that “we shall in the end, while avoiding the fatal consequences of a
   supreme autocracy, become submerged by a multitude of minor invasions of
   personal rights, less destructive but no less violative of constitutional
   guaranties.” Id. at 24–25.
          Having determined that the registrant was entitled to withdraw his
   registration statement, the Court continued to consider whether the SEC
   may nevertheless interrogate him. See id. at 25. Given the reason for the stop
   order had disappeared, the Court concluded that there was no longer any
   basis to hail the registrant before the tribunal. Ibid. To require his presence
   without reason, the Court stated, would lead to a mere “‘fishing expedition
   . . . for the chance that something discreditable might turn up’—an
   undertaking which uniformly has met with judicial condemnation.” Id. at 26
   (alteration in original) (quoting Ellis v. Interstate Commerce Comm’n, 237 U.S.
   434, 445 (1915)). And “[t]he fear that some malefactor may go unwhipped of
   justice weighs as nothing against this just and strong condemnation of a
   practice so odious.” Id. at 27.




                                         46
Case: 19-10396      Document: 00516128227           Page: 47   Date Filed: 12/13/2021




                                     No. 19-10396


          What’s more, there was no reason for the agency to insist upon its own
   adjudication in the first place. The Constitution anticipated violations such
   as fraud, and it instituted both a tribunal and proper procedures to review
   such allegations: “The federal courts are open to the government; and the
   grand jury abides as the appropriate constitutional medium for the
   preliminary investigation of crime and the presentment of the accused for
   trial.” Id. at 27. An investigation that disregards Article III and the Fifth
   Amendment “is unlawful in its inception and cannot be made lawful by what
   it may bring, or by what it actually succeeds in bringing, to light.” Ibid.; see
   also id. at 26–28 (citing In re Pac. Ry. Comm’n, 32 F. 241 (N.D. Cal. 1887)
   (Field, J.) (prohibiting unlawful inquisitorial investigations); Boyd v. United
   States, 116 U.S. 616 (1886) (prohibiting compulsory self-accusation); Entick
   v. Carrington, 19 How. St. Tr. 1030 (1765) (prohibiting unlawful searches and
   seizures)). Allowing such investigations would bring back “those intolerable
   abuses of the Star Chamber, which brought that institution to an end at the
   hands of the Long Parliament in 1640.” Id. at 28. Based on that brooding risk,
   the Court concluded, “[e]ven the shortest step in the direction of curtailing
   [individual] rights must be halted in limine, lest it serve as a precedent for
   further advances in the same direction, or for wrongful invasions of the
   others.” Ibid.
          Landis stated that he was “startle[d]” by the Court’s stinging rebuke
   of his brainchild. Landis, supra, at 138. Had the Court stopped after
   concluding that the SEC should have allowed the registrant to withdraw his
   registration statement, Landis said, “one might have regretted its conclusion
   as weighting the scales in favor of fraudulent promoters, but that would have
   been all.” Ibid. Instead, the Court went on to compare the SEC to the Star
   Chamber:
          Such an outburst indicates that one is in a field where calm
          judicial temper has fled. Deep feelings underlie this unguarded



                                         47
Case: 19-10396      Document: 00516128227             Page: 48      Date Filed: 12/13/2021




                                       No. 19-10396


          language of Mr. Justice Sutherland. They underlie, too, the
          suggestion by the Chief Justice that the administrative is prone
          to abuse the powers intrusted it. . . . If it is fair to apply the legal
          rule that one intends the natural and probable consequences of
          his acts, certainly the effect if not the purpose was to breed
          distrust of the administrative.
   Id. at 139–40.

          Landis was deeply frustrated by the Jones Court’s rhetoric. In
   Landis’s view, the Court’s reaction to the SEC’s efforts could be explained
   only by the judiciary’s inability to understand his wisdom. And that judicial
   ignorance spilled over to the public, again to Landis’s chagrin. Following the
   Court’s decision in Jones, “every effort [by the SEC] to deal with fraudulent
   promoters was met by the accusation that Star Chamber tactics were being
   employed.” Id. at 140. Thus Landis lamented that America’s profoundly
   ignorant people, “who have neither time nor the ability to grasp the precise
   issue involved by a particular case,” understood the SEC’s “administrative
   action as arbitrary and violative of ancient rights and privileges.” Ibid. That
   was the judiciary’s fault—not the SEC’s.

                                            B.
          Landis convinced himself that administrative agencies were superior
   to courts in every relevant way. See id. at 95–97 (arguing the judiciary’s role
   should be “committed to the administrative for protection”). Landis
   presented several reasons for the supposed superiority. For one, agency
   adjudications were more efficient than court cases. See id. at 19 (“The
   decisions of those [administrative] authorities which exercise judicial powers
   are said to be several times as numerous as the recorded decisions of all the
   Federal judicial courts.” (quotation omitted)). As another, their standards
   and procedures were more practical. See id. at 49–50 (“Its bending of judicial
   doctrine and procedure to realistic curvatures tends sometimes to offend the


                                            48
Case: 19-10396     Document: 00516128227             Page: 49   Date Filed: 12/13/2021




                                      No. 19-10396


   courts that supervise its activities.”). And of course, they were much more
   modern. See id. at 96–97 (“Judicial interpretation suffered not only from
   inexpertness but more from the slowness of that process to attune itself to
   the demands of the day.”).
          But above all, Landis emphasized, administrative agencies were
   staffed by experts—unlike the common lawyers who served in the Third
   Branch. Judges were “jacks-of-all-trades and masters of none” due to their
   “breadth of jurisdiction and freedom of disposition.” Id. at 31. And if there’s
   anything worse than a judge who’s unaware of his own “inadequacies,” id.
   at 123, it’s a judge who’s both inadequate and prideful. “We must
   remember,” Landis told his readers, “until a comparatively short time ago
   Anglo-American government was essentially government by judges.” Id. at
   135. “That class . . . had pride in its handiwork,” he continued, “[b]ut the
   claim to pride tends, especially in the hands of lesser men, to be a boast of
   perfection.” Ibid. Secretly insecure about their “lesser vision,” the judges
   “claim[ed] Delphic powers, and rest[ed] the learning of the law upon an
   affinity with deep and mysterious principles of justice that none but itself can
   grasp.” Ibid. Hearing “any criticism of its inadequacies, any suggestion as to
   its biases,” the judiciary developed a “[d]eep resentment” toward the expert
   administrators. Ibid. “To admit to the dispensation of justice other
   individuals, no matter how wise, who are not bound by the older disciplines,
   [wa]s regarded by horror.” Ibid.
          Landis’s solution to this problem was the same as Wilson’s: eliminate
   or at least minimize the role of courts in our constitutional system.
   Obviously, it would be best to eliminate the courts altogether. Otherwise,
   “lodg[ing] a great, interpretive power in the judiciary involved the risk that a
   policy, which initially was given to the administrative to formulate, might be
   thwarted at its most significant fulcrum by judgments antagonistic to its
   own.” Id. at 97. It would be far better, in Landis’s view, that the SEC could


                                          49
Case: 19-10396      Document: 00516128227           Page: 50   Date Filed: 12/13/2021




                                     No. 19-10396


   simply interrogate its targets ad infinitum—without the Jones Court ever
   getting the right to interfere.
          But if courts simply must be part of our constitutional order, Landis
   said, their role must be minimized as far as possible. Landis disputed the idea
   that all administrative action must be judicially reviewable. Id. at 124. Rather,
   courts should be confined to determining little things—like “the regularity
   of the procedure employed by the administrative” agency. Ibid. And Landis
   was heartened by the Interwar Congresses, which tended “to decrease rather
   than to increase the power of judges to impose checks upon the exercise of
   administrative power.” Id. at 100.
                                          III.
   While it’s clear that Landis wanted to fully insulate his brainchild agency
   against judicial oversight, it’s equally clear that the text passed by Congress
   and signed by the President did not accomplish that purpose. As the Supreme
   Court recently reminded us:
          Efforts to ascribe unenacted purposes and objectives to a
          federal statute face many of the same challenges as inquiries
          into state legislative intent. Trying to discern what motivates
          legislators individually and collectively invites speculation and
          risks overlooking the reality that individual Members of
          Congress often pursue multiple and competing purposes, many
          of which are compromised to secure a law’s passage and few of
          which are fully realized in the final product.
   Va. Uranium, Inc. v. Warren, 139 S. Ct. 1894, 1907–08 (2019); see also
   Rodriguez v. United States, 480 U.S. 522, 525–26 (1987) (per curiam) (“[N]o
   legislation pursues its purposes at all costs.”).
          In this case, however, both the dissent and the SEC would have us
   read § 78y to accomplish Landis’s wildest dreams. The SEC’s litigation
   position is a combination of “trust us, we’re the experts” and “there will be



                                          50
Case: 19-10396        Document: 00516128227              Page: 51       Date Filed: 12/13/2021




                                          No. 19-10396


   time for judicial review when we’re good and ready, thank you.” And the
   dissent insists that our rejection of that position will “inject[] federal courts
   into sensitive interbranch disputes.” Post, at 95 (Costa, J., dissenting). I
   respectfully disagree with the SEC and the dissent, for all the reasons given
   in the majority opinion. Here I merely respond to the dissent’s three principal
   arguments to underscore our conclusion that the words in § 78y enacted by
   Congress—as opposed to the unenacted purposes that motivated Landis—
   do not strip jurisdiction over Cochran’s removal claim. 4
                                                A.
           The dissent breaks from the majority most sharply by distinguishing
   this case from the Supreme Court’s materially identical case, Free Enterprise.
   Though both cases involve plaintiffs challenging the removability of the SEC
   adjudicators overseeing their respective administrative proceedings, the



           4
              Remarkably, Cochran’s removal claim is also connected to Wilson and Landis.
   President Wilson and Louis Brandeis became friends during Wilson’s 1912 presidential
   campaign. See G. Edward White, Allocating Power Between Agencies and Courts: The Legacy
   of Justice Brandeis, 1974 Duke L.J. 195, 205 (1974). Brandeis then participated in drafting
   the FTC’s organic statute. Ibid. Then, during the Supreme Court’s 1925–26 Term,
   Brandeis’s law clerk was none other than—you guessed it, Landis. And in that Term, the
   Court heard Myers v. United States, 272 U.S. 52 (1926)—the canonical removal-power
   decision by Chief Justice Taft, which held that the President has the exclusive power to
   remove executive officers. Brandeis, of course, dissented. “Both Landis and Brandeis
   recognized the threat that this ruling posed to the development of a modern administrative
   apparatus with significant discretionary powers and independence from the realm of
   politics, and thus Landis worked closely on his Myers dissent.” Pestritto, Progressive
   Origins, supra, at 30–31. Then, ironically, it was Landis who convinced Roosevelt that he
   had constitutional power to remove William E. Humphrey from his position at the FTC—
   thus giving rise to the landmark decision in Humphrey’s Executor v. United States, 295 U.S.
   602 (1935), which limited Myers and largely vindicated the Brandeis dissent. Although
   Roosevelt followed Landis’s advice and lost Humphrey’s Executor, Landis was “quite
   pleased” with the result. Pestritto, Progressive Origins, supra, at 31. “[T]he defeat for the
   president was meaningless in comparison with the great independence for administrators
   that the Humphrey’s decision helped to secure.” Ibid.



                                                51
Case: 19-10396        Document: 00516128227              Page: 52       Date Filed: 12/13/2021




                                          No. 19-10396


   dissent says Free Enterprise (which involved a pending SEC investigative
   proceeding) doesn’t apply in a case like Cochran’s (which involves a pending
   SEC enforcement proceeding). See post, at 83–88 (Costa, J., dissenting). Our
   sister circuits have made the same distinction. See, e.g., Hill v. SEC, 825 F.3d
   1236, 1248 (11th Cir. 2016) (finding the district court lacked jurisdiction
   because “[u]nlike the petitioners in Free Enterprise Fund,” Hill was the
   subject of an SEC enforcement proceeding); Bennett v. SEC, 844 F.3d 174,
   182 (4th Cir. 2016) (distinguishing between an SEC “inspection or
   investigation” and an SEC “disciplinary proceeding”). But the
   investigation-enforcement dichotomy is a distinction without a textual or
   practical difference.
                                                1.
           Let’s start with the text. The current version of § 78y is almost
   identical to the provision Landis wrote in 1934. See supra, at 12 (quoting
   § 23(a) as proposed and as enacted by Congress without material change in
   § 25(a) of the 1934 Act). Today the provision reads:
           A person aggrieved by a final order of the Commission entered
           pursuant to this chapter may obtain review of the order in the
           United States Court of Appeals for the circuit in which he
           resides or has his principal place of business, or for the District
           of Columbia Circuit, by filing in such court, within sixty days
           after the entry of the order, a written petition requesting that
           the order be modified or set aside in whole or in part.
   15 U.S.C. § 78y(a)(1). 5 Though Landis surely intended to filter (and
   succeeded in filtering) as much litigation as possible through the SEC’s own


           5
            Under the 1934 Act as Landis wrote it, “[a]ny person aggrieved by an order issued
   by the Commission” could seek judicial review, § 25(a), 48 Stat. at 901 (emphasis added),
   whereas the current version of § 78y applies to “[a] person aggrieved by a final order of the
   Commission,” 15 U.S.C. § 78y(a)(1) (emphasis added). Congress did not add the word



                                                52
Case: 19-10396        Document: 00516128227                Page: 53       Date Filed: 12/13/2021




                                           No. 19-10396




   “final” to § 78y until 1975. See Securities Acts Amendments of 1975, Pub. L. No. 94-29,
   § 20, 89 Stat. 97, 158. Two points about these texts bear emphasis.
           First, Landis’s version of the statute precluded even more judicial review than the
   current version of § 78y. That’s because Landis also included an exhaustion requirement,
   and under the common law that existed at the time, such exhaustion requirements
   disallowed judicial review of non-final agency action. See § 25(a), 48 Stat. at 902 (“No
   objection to the order of the Commission shall be considered by the court unless such
   objection shall have been urged before the Commission.”). As the Supreme Court once
   emphasized, such exhaustion requirements—not the “any person aggrieved by an order”
   language—operated to deny or delay judicial review:
           [T]he long-settled rule of judicial administration [is] that no one is entitled
           to judicial relief for a supposed or threatened injury until the prescribed
           administrative remedy has been exhausted. That rule has been repeatedly
           acted on in cases where, as here, the contention is made that the
           administrative body lacked power over the subject matter. Obviously, the
           rules requiring exhaustion of the administrative remedy cannot be
           circumvented by asserting that the charge on which the complaint rests is
           groundless and that the mere holding of the prescribed administrative
           hearing would result in irreparable damage.
   Myers v. Bethlehem Shipbuilding Corp., 303 U.S. 41, 50–51 (1938). And it cannot be
   contended that Congress added the word “final” to import this exhaustion-based denial of
   judicial review into § 78y because the same 1975 amendment that added the word “final”
   also retained the exhaustion requirement. See § 20, 89 Stat. at 159. Thus, whatever work
   the word “final” does after 1975, it cannot be read to duplicate the work done by the
   exhaustion requirement in Landis’s bill. See Antonin Scalia & Bryan A. Garner,
   Reading Law: The Interpretation of Legal Texts 174 (2012) (describing
   the canon against surplusage). (Nor can § 78y(c)(1)’s current exhaustion requirement do
   the work it did back in Landis’s day without destroying multiple modern doctrines—
   including Thunder Basin and pre-enforcement review under Abbott Laboratories v. Gardner,
   387 U.S. 136 (1967)—that authorize judicial review before the conclusion of an agency
   proceeding.)
            Second, when Landis wrote the 1934 Act, Congress had not yet enacted the
   Administrative Procedure Act (“APA”). It enacted the latter in 1946. Thus, when Landis
   wrote the 1934 Act, its review provision provided the only statutory mechanism to seek
   judicial view of “an order issued by the Commission,” whereas today targets like Cochran
   can ignore § 78y and rely instead on the APA for a cause of action, see Cochran v. SEC, No.
   19-cv-66-A, Doc. 1, at 20–21 (N.D. Tex. Jan. 18, 2019) (APA claims in Cochran’s
   complaint). So Landis could limit judicial review of the SEC’s work simply by failing to
   authorize it in the 1934 Act, whereas today the SEC must make the much harder showing



                                                 53
Case: 19-10396        Document: 00516128227              Page: 54       Date Filed: 12/13/2021




                                          No. 19-10396


   channels, he didn’t capture everything. To the contrary, § 78y draws a bright
   line between pre-final order and post-final order review: Those who are
   “aggrieved by a final order” and seek “review of the order” fall within
   § 78y’s purview. Ibid. Those who aren’t and don’t, don’t.
           The Supreme Court’s analysis in Free Enterprise tracks the distinction
   in § 78y’s text. Some parties are aggrieved by a final order, and “[o]nce the
   Commission has acted, aggrieved parties may challenge ‘a final order of the
   Commission’ or ‘a rule of the Commission’ in a court of appeals under
   § 78y.” Free Enterprise, 561 U.S. at 489. But some parties have claims outside
   the scope of § 78y, because the SEC and PCAOB can take actions that are not
   “encapsulated in a final Commission order or rule.” Id. at 490. “[T]he text
   [of § 78y] does not expressly limit the jurisdiction that other statutes confer
   on district courts. Nor does it do so implicitly.” Id. at 489 (citation omitted).
   Thus, parties with claims not covered by § 78y—that is, parties aggrieved by
   SEC action other than a final order or rule—are free to invoke other
   jurisdictional statutes to get their claims into federal court.
           The SEC and the dissent attempt to redraw the line created by § 78y
   and Free Enterprise. They would prefer an implicit dotted line precariously
   positioned between investigation and enforcement. Attempting to justify this
   line textually, the dissent invokes the principle that “[s]pecification of the
   one implies exclusion of the other,” and argues that “section 78y’s grant of
   jurisdiction to the aggrieved party’s local circuit or the D.C. Circuit only after
   issuance of a final agency order” implies that other courts lack jurisdiction.


   that a provision originally enacted to provide judicial review (however modestly in Landis’s
   day) now operates as an implicit strip of jurisdiction over a cause of action that Congress
   provided elsewhere. But cf. Abbott Lab’ys, 387 U.S. at 141 (“The mere fact that some acts
   are made reviewable should not suffice to support an implication of exclusion as to others.
   The right to review is too important to be excluded on such slender and indeterminate
   evidence of legislative intent.”).



                                               54
Case: 19-10396       Document: 00516128227          Page: 55     Date Filed: 12/13/2021




                                     No. 19-10396


   Post, at 72–73 (Costa, J., dissenting) (quotation omitted). But the dissent begs
   the key question in applying its principle to §78y: Precisely what jurisdiction
   does that statute “specify” as allocated to the courts of appeals, such that
   other courts are implicitly precluded from exercising it? As just discussed,
   the statute draws the line at the point when a “final order of the Commission
   [is] entered” and specifies that a court of appeals has jurisdiction over
   challenges to that final order. 15 U.S.C. § 78y(a)(1). So, following the
   principle that “specification of the one implies exclusion of the other,”
   district court jurisdiction over such a challenge to the final order is precluded.
   And that is the majority’s position in this case. The dissent claims it is merely
   applying a venerable interpretive principle, but its argument really hinges on
   its unjustified decision to draw a line between investigation and enforcement.
   That line, unlike the majority’s final/non-final line, is unsupported by the
   statute’s text.
                                          2.
          One might think that if the investigation-enforcement distinction
   lacks a textual basis, perhaps it’s nonetheless a practical tool that neatly
   tracks two dichotomous sets of on-the-ground SEC activities. Again, wrong.
   Investigation and enforcement are two stages of the same administrative
   process, conducted by the same division of the SEC. And it makes little
   practical sense to draw a neat legal line between them, because the SEC
   blends the two activities in a variety of ways, and even conducts both
   simultaneously.
          Investigation and enforcement are both carried out by the SEC’s
   “Enforcement Division,” which is the division that “[1] recommend[s] the
   commencement        of   investigations     of   securities   laws    violations,
   [2] recommend[s] that the Commission bring civil actions in federal court or
   before an administrative law judge, and [3] prosecut[es] these cases on behalf



                                          55
Case: 19-10396      Document: 00516128227              Page: 56    Date Filed: 12/13/2021




                                        No. 19-10396


   of the Commission.” Sec. & Exch. Comm’n, How Investigations Work (Jan.
   27, 2017), https://perma.cc/VX42-USC3 (emphasis added). The process
   begins when the SEC’s “official curiosity” is aroused, perhaps after a review
   of periodic filings or a complaint by a competitor or whistleblower. Marc J.
   Fagel et al., SEC Investigations and Enforcement Actions, in Securities
   Litigation: A Practitioner’s Guide 14-4 (Robert F. Serio et al.
   eds., 2018). Enforcement Division staff might open a “Matter Under
   Inquiry” (“MUI”) and ask the target or other witnesses to provide
   documents or give testimony voluntarily. From the SEC’s perspective,
   “[t]he threshold determination for opening a new MUI is low” because of
   the SEC’s incomplete information and desire for additional facts. Sec. &
   Exch. Comm’n Div. of Enf’t, Enforcement Manual 13
   (2017), https://perma.cc/WQ7R-QPYK.
          If the SEC is not satisfied with the information it can procure
   voluntarily, it might turn to more formal and coercive investigative tools. The
   Director of the Enforcement Division can issue a “Formal Order of
   Investigation,” delegating the SEC’s statutory authority to subpoena
   documents and testimony, see 15 U.S.C. §§ 77s(c), 78u(b), to specific staff.
   See 17 C.F.R. § 200.30–4(a)(1); Enforcement Manual, supra, at 17.
   These staff are then “empowered to administer oaths and affirmations,
   subp[o]ena witnesses, compel their attendance, take evidence, and require
   the production of any books, papers, correspondence, memoranda,
   contracts, agreements, or other records” deemed “relevant or material to the
   inquiry.” 15 U.S.C. § 78u(b). After issuance of the formal order, staff may
   begin to subpoena documents and testimony from the target and third
   parties. This process “often last[s] months or even years.” Sec. & Exch.
   Comm’n,       Investor   Bulletin:   SEC      Investigations   (Oct.   22,   2014),
   https://perma.cc/9688-Q3XY. And none of it is public unless the SEC
   orders otherwise. 17 C.F.R. § 203.5.



                                            56
Case: 19-10396        Document: 00516128227               Page: 57       Date Filed: 12/13/2021




                                           No. 19-10396


           At some point during the investigation, if staff decide that an
   administrative proceeding should be brought against the target, the “Wells
   Process” begins. 6 At this point, the matter looks a lot like litigation, even
   though it has not yet reached the “enforcement” side of the dissent’s
   investigation-enforcement line. Staff members send a notice to the target;
   this notice discloses the claims the staff have preliminarily determined to
   pursue and summarizes the basis for those claims. See Enforcement
   Manual, supra, at 19–20. The target is invited to respond with a Wells
   submission—“essentially a brief setting forth factual, legal, and policy
   arguments why an enforcement action is not appropriate (or at least why
   certain charges or remedies are unwarranted).” Fagel et al., supra, at 14-14.
   The target is also often permitted to meet with Enforcement Division staff
   and view non-privileged portions                  of    the investigative file. See
   Enforcement Manual, supra, at 22. Sometimes this process facilitates
   settlement between the target and the SEC, or—much less often—persuades
   the SEC not to press its claims after all. But if the results of the Wells Process
   do not satisfy the SEC staff, they may formally recommend that the
   Commission bring an administrative action against the target. If the
   Commissioners approve the recommendation, the Enforcement Division will
   file an “order instituting proceedings,” at which point an ALJ is selected as
   the hearing officer and the administrative adjudication officially begins. See
   17 C.F.R. § 201.200(a)–(b).
           But the investigation does not necessarily stop when the enforcement
   starts. Staff may continue to issue investigatory subpoenas “under the same
   investigation file number or pursuant to the same [Formal Order of


           6
              The SEC has discretion to dispense with the Wells Process. But it conducts the
   process “[i]n virtually every case other than those requiring emergency relief.” Fagel et al.,
   supra, at 14-14.



                                                57
Case: 19-10396     Document: 00516128227            Page: 58   Date Filed: 12/13/2021




                                     No. 19-10396


   Investigation] under which the investigation leading to the institution of
   proceedings was conducted,” as long as the hearing officer is promptly
   informed of the subpoenas and the subpoenas are “not for the purpose of
   obtaining evidence relevant to the proceedings.” Id. § 201.230(g). And if the
   continuing investigation happens to yield relevant evidence, there’s no bar
   on using it in the ongoing enforcement proceeding. See ibid. (only requiring
   that such evidence be “made available to each respondent for inspection and
   copying on a timely basis”).
          Meanwhile, the ALJ—like the SEC staff who just investigated and
   might still be investigating—may explore the facts by issuing subpoenas,
   administering oaths and hearing testimony, and receiving relevant evidence
   from both sides. Id. § 201.111(a)–(c). After the ALJ conducts the hearing, the
   ALJ prepares an initial decision. Id. § 201.111(i). If the defendant loses, they
   may appeal to the full Commission—the same body that already approved
   the Enforcement Division’s recommendation to bring an administrative
   action against them.
          Only after the full Commission considers the appeal and issues a final
   decision may the defendant use § 78y to get review in a federal court of
   appeals. But most defendants don’t make it to federal court following this
   path, because first they’d have to wade through the SEC’s lengthy
   investigation-and-enforcement amalgam. See Gideon Mark, SEC and CFTC
   Administrative Proceedings, 19 U. Pa. J. Const. L. 45, 57 (2016) (stating
   that “during the period 2002-2014 the SEC’s settlement rate remained
   constant at about 98%”). Given how little the investigation-enforcement line
   matters to the SEC, it’s unclear why it matters so much to the dissent.
                                          3.
          Not only is the dissent’s investigation-enforcement line atextual and
   artificial, it’s also illogical. The dissent suggests that respondents in



                                         58
Case: 19-10396     Document: 00516128227            Page: 59   Date Filed: 12/13/2021




                                     No. 19-10396


   enforcement proceedings do not face the same catch-22 that the Free
   Enterprise petitioners faced as subjects of mere investigation. See post, at 87–
   89 (Costa, J., dissenting); see also Bebo v. SEC, 799 F.3d 765, 774–75 (7th Cir.
   2015). In other words, the dissent thinks Cochran doesn’t face the intolerable
   requirement that she “bet the farm” to “test[] the validity of the law,” see
   Free Enterprise, 561 U.S. at 490, because she is already in an enforcement
   proceeding and therefore the proverbial “farm” is already bet.
          Wrong again. Throughout the entire administrative process—
   regardless of whether enforcement has begun—the target must choose
   whether to settle or bet the farm. And the SEC places substantial pressure on
   targets to choose the former. See Jay Clayton, Statement Regarding Offers of
   Settlement (July 3, 2019), https://perma.cc/MTZ9-5HEE (praising the
   “demonstrated willingness of the Commission to litigate zealously if a timely
   and reasonable offer of settlement is not made”); Urska Velikonja, Are the
   SEC’s Administrative Law Judges Biased? An Empirical Investigation, 92
   Wash. L. Rev. 315, 364–65 (2017) (noting that enforcement-proceeding
   defendants’ “willingness to settle may be affected by their perception that
   ALJs    are less fair” and that “[t]he SEC has reportedly threatened
   investigated parties with litigation before ALJs if they are unwilling to
   settle”). In addition to such “sticks,” the SEC also uses powerful “carrots”
   to coerce settlements. For example, the Commission will settle on a “neither
   admit nor deny” basis that allows defendants to avoid admitting liability; it
   will also waive important collateral consequences—like the loss of well-
   known seasoned issuer status—that would otherwise follow from an
   unfavorable result in enforcement proceedings. See Fagel et al., supra, at 14–
   17. Given these carrots and sticks, “choosing to litigate is, in fact, equivalent
   to ‘betting the farm.’” Tilton v. SEC, 824 F.3d 276, 298 n.5 (2d Cir. 2016)
   (Droney, J., dissenting).




                                          59
Case: 19-10396     Document: 00516128227           Page: 60   Date Filed: 12/13/2021




                                    No. 19-10396


          Of course, one cost of settlement is that a defendant gives up her right
   to challenge the SEC in court. So the tremendous pressure to settle with the
   SEC bears primary responsibility for the “you-must-bet-the-farm-to-get-
   your-day-in-court” dynamic that the Court found objectionable in Free
   Enterprise. See 561 U.S. at 490. And that pressure persists throughout
   investigation and enforcement. Indeed, the pressure is likely greatest after
   the SEC converts the investigation into a full-fledged enforcement
   proceeding. Barring access to the district court at this point—without a
   textual warrant for doing so—is untenable.
          The investigation-enforcement distinction also illogically precludes
   Cochran’s claim as soon as it ripens. Cochran claims that the ALJ presiding
   over her administrative adjudication was unconstitutionally protected from
   removal. Before the SEC’s order instituting proceedings, no ALJ had been
   assigned to or involved in her case, so any challenge to the removal
   protections of SEC ALJs would have been unripe. See Abbott Lab’ys v.
   Gardner, 387 U.S. 136, 148–49 (1967) (ripeness requires that the effects of
   the challenged policy be “felt in a concrete way by the challenging parties”).
   As soon as the SEC issued its order instituting proceedings and assigned an
   ALJ to Cochran’s case, her claim ripened because that’s when an official with
   an alleged constitutional defect started presiding over her case. But under the
   dissent’s dichotomy, that was also the exact moment her claim disappeared.
   And her claim would remain illusory, under the dissent’s view, until well
   after the ALJ in question is finished with the case, at which point the claim
   would suddenly reappear and could be asserted in a federal court of appeals.
   Thus, according to the dissent, a removal-power claim can be justiciable
   during an SEC investigation (e.g., Free Enterprise); ripen and then
   immediately disappear when the SEC commences an enforcement
   proceeding (e.g., this case); and reappear again after the SEC concludes its




                                         60
Case: 19-10396     Document: 00516128227            Page: 61   Date Filed: 12/13/2021




                                     No. 19-10396


   enforcement proceeding (e.g., Jarkesy, see post, at 82 (Costa, J., dissenting)).
   This peekaboo approach to constitutional claims makes very little sense.
          The dissent nonetheless asserts that allowing Cochran to seek review
   when her claim ripens would allow a novel and disruptive form of
   “midenforcement review.” Post, at 72, 85 n.12 (Costa, J., dissenting). This
   characterization distorts both the law and the facts. First, the law: The door
   to judicial review remains open under 28 U.S.C. § 1331 unless another statute
   closes it. See Free Enterprise, 561 U.S. at 489. So if no statute precludes
   review, courts may consider a removal claim while the agency continues
   working, as Free Enterprise itself demonstrates. See id. at 487 (reviewing a
   challenge brought after PCAOB opened a formal investigation but before that
   investigation concluded); see also Thunder Basin Coal Co. v. Reich, 510 U.S.
   200, 212–13 (1994) (explaining when judicial review is available and citing
   cases where an ongoing administrative proceeding did not preclude review).
   Moreover, what the dissent maligns as “midenforcement review” is simply
   another form of interlocutory review. And federal courts routinely entertain
   applications for interlocutory relief in numerous contexts—without causing
   dysfunction in the judicial system. See, e.g., Cohen v. Beneficial Indus. Loan
   Corp., 337 U.S. 541, 546 (1949) (collateral-order doctrine); Johnson v. Jones,
   515 U.S. 304 (1995) (qualified immunity); Fed. R. App. P. 8 (stay
   motions); Fed. R. Civ. P. 23(f) (class certification); 28 U.S.C. § 1292
   (interlocutory decisions); id. § 1651(a) (mandamus).
          Second, the facts: Cochran did not wait until the “middle” of her
   enforcement proceedings to seek judicial review. Rather, once her case was
   reassigned to a new ALJ following Lucia, she presented her claims by motion
   to the ALJ and then filed this action—before the ALJ had scheduled a hearing
   or the SEC had taken any substantial steps to prosecute her case before the
   new ALJ. If some other enforcement target in some future case actually waits
   until the middle of an enforcement proceeding before raising a constitutional


                                         61
Case: 19-10396      Document: 00516128227            Page: 62     Date Filed: 12/13/2021




                                      No. 19-10396


   claim, then a federal court could and should consider that fact in deciding
   whether the balance of equities favors a stay. See Nken v. Holder, 556 U.S.
   418, 434 (2009); Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
   That’s precisely what we do in other interlocutory contexts. See, e.g., Benisek
   v. Lamone, 138 S. Ct. 1942, 1944 (2018) (exercising interlocutory review over
   denial of injunction and affirming because “unnecessary, years-long delay in
   asking for preliminary injunctive relief weighed against [plaintiffs’]
   request”). Indeed, even under the collateral-order doctrine—where the
   standards for appealability are far from clear-cut, see Henry v. Lake Charles
   Am. Press, LLC, 566 F.3d 164, 173 (5th Cir. 2009)—we police such
   jurisdictional lines on an almost daily basis. The dissent offers no reason to
   think that we’ll be less able to weed out abusive SEC petitioners using
   Thunder Basin and Nken than we’re able to weed out, say, abusive qualified-
   immunity appellants under Johnson v. Jones or abusive civil litigants who
   want to stretch the Cohen requirements to appeal routine discovery orders.
          In sum, the dissent would bar Cochran from bringing her claim at the
   most natural time to adjudicate it—once she begins to concretely suffer harm
   from the allegedly unconstitutionally insulated ALJ. And would do so by
   relying on an investigation-enforcement distinction that has no basis in the
   text of § 78y, makes no practical sense in light of the SEC’s enforcement
   procedures, and is illogical. Once the investigation-enforcement distinction
   is rejected as atextual, artificial, and illogical, Free Enterprise plainly controls
   and gives Cochran the opportunity to bring her claim in district court.
                                           B.
          The dissent is quite right that our court is the first to apply Free
   Enterprise to investigative and enforcement proceedings alike. But in addition
   to faithfully applying that materially indistinguishable opinion, our approach
   aligns with other Supreme Court precedent. When faced with a judicial



                                           62
Case: 19-10396     Document: 00516128227           Page: 63   Date Filed: 12/13/2021




                                    No. 19-10396


   review provision like that in § 78y, courts use three “Thunder Basin factors”
   to determine whether a plaintiff’s specific “claims are of the type Congress
   intended to be reviewed within this statutory structure.” Thunder Basin, 510
   U.S. at 212. These factors are (1) whether “a finding of preclusion could
   foreclose all meaningful judicial review”; (2) whether the claims are
   “‘wholly “collateral”’ to a statute’s review provisions”; and (3) whether the
   claims are “outside the agency’s expertise.” Id. at 212–13 (quoting Heckler v.
   Ringer, 466 U.S. 602, 618 (1984)). All three factors support Cochran’s right
   to pursue her removability claim in district court, as the majority opinion
   explains. But two Supreme Court cases decided just this year further solidify
   this conclusion and undermine the dissent’s contrary position.
                                         1.
          Begin with the “meaningful judicial review” factor. If funneling a
   particular claim through the statutory review mechanism will deny a plaintiff
   meaningful judicial review of that claim, that suggests the statute did not
   implicitly preclude district court jurisdiction over the claim. Applying this
   factor to Cochran’s claim, the key case is Collins v. Yellen, 141 S. Ct. 1761
   (2021).
          Like Cochran, the petitioners in Collins claimed that agency officials
   who had made decisions that harmed them were unconstitutionally protected
   from removal. The Supreme Court agreed with the petitioners that certain
   removability protections were unconstitutional. But “[a]ll the officers [in
   question] were properly appointed,” so the Court found that their actions
   were not automatically rendered void by virtue of the unconstitutional
   removal protections. Id. at 1787. Thus, because Collins was a removability
   case, the Supreme Court did not grant the same remedy that it had previously
   granted in unconstitutional appointment cases—namely, the right to a new
   hearing before a new ALJ after the constitutional defect was cured. E.g., Lucia



                                         63
Case: 19-10396      Document: 00516128227           Page: 64   Date Filed: 12/13/2021




                                     No. 19-10396


   v. SEC, 138 S. Ct. 2044, 2055 (2018) (concluding that petitioner was entitled
   to a new hearing before a properly appointed official). The Court chose to
   remand the remedy question, but it did suggest that winning retrospective
   relief in removability cases requires a showing of harm specifically
   attributable to the unconstitutional removal protection. For example,
   retrospective relief would be available if “the President had made a public
   statement expressing displeasure with actions taken by a Director and had
   asserted that he would remove the Director if the statute did not stand in the
   way.” Collins, 141 S. Ct. at 1789.
          This suggestion indicates that it will be very challenging to obtain
   meaningful retrospective relief for constitutional removability claims after
   Collins. Winning the merits of the constitutional challenge will not be enough,
   as it has been in appointment cases like Lucia. Challengers will also need to
   identify a retroactively vindicable harm inflicted by the unconstitutional
   removal protection. It is unclear how often challengers will be able to do
   this—the examples hypothesized by the Collins Court, like a public statement
   that an officer would have been removed but for a removal protection, are
   quite uncommon occurrences. Thus, challengers with meritorious
   removability claims may often be left without any remedy if they are forced
   to wait until after enforcement proceedings conclude and bring their claims
   through § 78y.
          The “meaningful judicial review” factor thus requires an alternative
   path to court for targets of SEC enforcement proceedings. A person subject
   to an unconstitutional adjudication should at least be able to sue for
   declaratory relief requiring a constitutionally structured proceeding. Cf. Free
   Enterprise, 561 U.S. at 513 (finding petitioners “entitled to declaratory relief
   sufficient to ensure that the . . . standards to which they are subject will be
   enforced only by a constitutional agency accountable to the Executive”).
   After Collins, this may be the only way to provide a “‘meaningful’ avenue of


                                         64
Case: 19-10396       Document: 00516128227              Page: 65      Date Filed: 12/13/2021




                                         No. 19-10396


   relief” for claims like Cochran’s and check the agency’s Landisonian
   tendency toward exclusive, unimpeded control over the way it investigates
   and proceeds against its targets. Free Enterprise, 561 U.S. at 491 (quoting
   Thunder Basin, 510 U.S. at 212).
                                              2.
           Consider the final two Thunder Basin factors: whether the claims are
   “wholly collateral” to a statute’s review provisions, and whether they are
   “outside the agency’s expertise.” 510 U.S. at 212 (quotation omitted). The
   key case here is Carr v. Saul, 141 S. Ct. 1352 (2021).
           In Carr, disability claimants before the Social Security Administration
   whose claims had been rejected by the Administration’s ALJs argued that the
   ALJs had not been validly appointed under the Appointments Clause. The
   Administration responded that the claimants had forfeited this argument by
   failing to raise it before the agency. The Supreme Court rejected the
   Administration’s position, holding that an issue-exhaustion requirement
   should not be imposed on the petitioners’ Appointments Clause claims. This
   holding rested on a finding that “adversarial development” of the
   petitioners’ structural constitutional claim “simply did not exist” in the ALJ
   proceedings. Id. at 1362 (quoting Sims v. Apfel, 530 U.S. 103, 112 (2000)).
   This finding suggests that structural constitutional challenges often cannot
   be meaningfully aired in administrative proceedings. And that supports the
   conclusion that they are “wholly collateral” to those proceedings. 7



           7
              Unlike the disability claimants in Carr, who could not have made their
   constitutional claims to the SSA Commissioner before judicial review, see Carr, 141 S. Ct.
   at 1361, the SEC’s administrative review scheme would allow Cochran to make her claim
   to the SEC Commissioners before § 78y came into play. But as in Carr, the SEC has
   provided no indication that its administrative proceedings could or would yield any
   meaningful adversarial development of Cochran’s structural constitutional claim.



                                              65
Case: 19-10396     Document: 00516128227            Page: 66   Date Filed: 12/13/2021




                                     No. 19-10396


          The Carr Court also repeatedly observed that structural
   constitutional challenges are outside the expertise of agency ALJs. See id. at
   1360 (“[A]gency adjudications are generally ill suited to address structural
   constitutional challenges, which usually fall outside the adjudicators’ areas
   of technical expertise.”); id. at 1361 (“Petitioners assert purely constitutional
   claims about which SSA ALJs have no special expertise.”). These statements
   should erase any doubt that the “agency expertise” factor supports Cochran.
          The dissent resists this conclusion by arguing that we should consider
   whether the ALJ has expertise regarding the “overall case,” not the specific
   claim Cochran wants to bring in district court. Post, at 90 (Costa, J.,
   dissenting). This is appropriate, the argument goes, because the ALJ’s
   expertise-guided ruling on other issues might moot Cochran’s constitutional
   claim. This approach has several problems. For one, it stacks the deck against
   judicial review, such that the “agency expertise” factor will always favor the
   agency—because agency enforcement proceedings, considered in their
   entirety, always relate to the agency’s area of expertise. Second, it is flatly
   inconsistent with Thunder Basin’s focus on whether “claims . . . [are] outside
   the agency’s expertise,” not whether cases are. 510 U.S. at 212. Finally, it
   rests on an overreading of Elgin v. Department of Treasury, where the Court
   noted that in the particular dispute in that case, the agency might use
   statutory interpretation to alleviate the petitioners’ constitutional concerns.
   567 U.S. 1, 23 (2012). Elgin did not purport to transform the Thunder Basin
   test from a claim-focused inquiry to a case-focused inquiry. And Carr
   establishes beyond any doubt that Cochran’s claim is outside the expertise of
   the SEC.
                                          C.
          Efficiency was James Landis’s biggest worry. He called it “the
   desperate need” of government. Landis, supra, at 24. The administrative



                                          66
Case: 19-10396     Document: 00516128227            Page: 67   Date Filed: 12/13/2021




                                     No. 19-10396


   state was the only way that “tripartite political theory” could respond to “the
   demand that government . . . provide for the efficient functioning of the
   economic processes of the state.” Id. at 16. And the end of efficiency was best
   served by moving as many functions as possible—legislative, executive, and
   judicial—to administrative agencies. Judicial functions in particular were
   best handled by administrative agencies, because “the judicial process”
   struggled “to make the necessary adjustments in the development of both
   law and regulatory methods” to promote efficient industry and governance.
   Id. at 30. In this case, the dissent agrees that administrative rather than
   judicial review is the more efficient course. Post, at 93–95 (Costa, J.,
   dissenting). But there are at least three problems with that.
          First and most importantly, when Congress vests a district court with
   jurisdiction, it’s obliged to exercise it—efficiencies aside. Long before Landis
   lodged his objections, Chief Justice Marshall affirmed that federal courts
   must take cases within their jurisdiction: “We have no more right to decline
   the exercise of jurisdiction which is given, than to usurp that which is not
   given.” Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 404 (1821). By now it is
   well established that, with exceptions not relevant here, “federal courts have
   a strict duty to exercise the jurisdiction that is conferred upon them by
   Congress.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996). The
   “efficiency” of exercising jurisdiction is irrelevant. If you have it, you
   exercise it; if you don’t, you don’t.
          Second, even if efficiency mattered, the exercise of jurisdiction would
   be no more inefficient in Cochran’s case than in Free Enterprise, where the
   Supreme Court held that § 78y did not strip district court jurisdiction during
   ongoing investigative proceedings. The dissent identifies four inefficiencies
   that may result from “allowing immediate judicial resolution” of Cochran’s
   claim: (1) “three courts w[ill] have devoted time to the agency matter” by
   the time it concludes; (2) “a respondent will get two bites at a cert petition”;


                                           67
Case: 19-10396     Document: 00516128227            Page: 68   Date Filed: 12/13/2021




                                     No. 19-10396


   (3) “[m]ultiple layers of unsuccessful pre-enforcement judicial review will be
   costly to the parties and courts while substantially delaying the agency
   proceeding”; and (4) “allowing judicial review both before and after an
   agency adjudication risks review of the same matter in different circuits.”
   Post, at 93 (Costa, J., dissenting). But the same inefficiencies were at stake in
   Free Enterprise, because allowing the target of an investigation to bring a pre-
   enforcement challenge in federal court created the same risks of delay and
   duplicative litigation. Yet the Court didn’t waver, suggesting that these
   concerns should carry little weight in implicit preclusion analysis. Besides,
   the dissent’s fears of obstruction and delay are likely overblown, because
   district courts will enjoin agency proceedings only if they conclude that a
   plaintiff’s constitutional claims are likely to succeed on the merits. The Free
   Enterprise litigation itself is an example of this. See Free Enter. Fund v.
   PCAOB, No. 06-0217, 2007 WL 891675, at *2, *6 (D.D.C. Mar. 21, 2007)
   (denying plaintiffs’ request for “an order enjoining the Board from taking any
   further action against [them]”). This screening mechanism decreases the
   risk that a party will delay agency action with “weak” constitutional claims,
   while allowing parties with meritorious claims to avoid the ongoing injury of
   an unconstitutional proceeding.
          Third and finally, allowing Cochran to raise her removal-power
   challenge at the beginning of her enforcement proceeding may prove more
   efficient than requiring her to first wade through the potentially
   unconstitutional review process. To see why, consider the case of Raymond
   Lucia—a case the dissent cites for the proposition that Cochran could get
   meaningful post-enforcement review of her constitutional claim. Post, at 81
   (Costa, J., dissenting). Lucia, using § 78y, prevailed in the Supreme Court
   after years of SEC enforcement proceedings and appellate review. The Court
   agreed with Lucia that the SEC ALJ who adjudicated his enforcement
   proceedings “heard and decided Lucia’s case without the kind of



                                          68
Case: 19-10396     Document: 00516128227              Page: 69   Date Filed: 12/13/2021




                                       No. 19-10396


   appointment the Clause requires.” Lucia, 138 S. Ct. at 2055. So, the Court
   said, Lucia was entitled to a new hearing before a new, properly appointed
   ALJ. Ibid. The SEC did re-initiate enforcement proceedings before a new,
   properly appointed ALJ. See Lucia v. SEC, U.S. Dist. LEXIS 143906, at *4
   (S.D. Cal. Aug. 21, 2019). But because the Supreme Court chose not to
   address his removal-power challenge, see Lucia, 138 S. Ct. at 2050 n.1., Lucia
   was still proceeding before an ALJ he contended was constitutionally
   illegitimate, Lucia, U.S. Dist. LEXIS 143906, at *5. Lucia raised this
   challenge before a district court, which ruled that he must await another SEC
   final order before pursuing this constitutional claim. See id. at *8. Lucia
   appealed, but the Ninth Circuit refused to stay his case pending appeal. Lucia
   v. SEC, 2020 U.S. App. LEXIS 2228 (9th Cir. Jan. 23, 2020). At that point,
   Lucia had had enough; like many others in this situation, he settled after eight
   years of administrative proceedings and federal court litigation—thus
   sacrificing the constitutional claim that Cochran now must press instead. See
   Raymond J. Lucia Cos., Inc., Exchange Act Release No. 33895, 2020 WL
   3264213 (June 16, 2020). So much for efficiency.
                                   *        *         *
          Woodrow Wilson asked his fellow statesmen to worry less about the
   constitution of government and more about its administration. The SEC asks
   the same of us today: Let us get on with administration, and you can worry
   about how our administrative proceedings are constituted another time. The
   majority is right to reject this argument. Under 28 U.S.C. § 1331 and relevant
   Supreme Court precedent, Michelle Cochran has the right to ask that her
   administrative proceeding conform to constitutional requirements. She’s
   entitled to her day in court. And that day is today.




                                           69
Case: 19-10396        Document: 00516128227               Page: 70        Date Filed: 12/13/2021




                                           No. 19-10396


   Gregg Costa, Circuit Judge, dissenting, joined by Owen, Chief Judge,
   and Stewart, Dennis, Southwick, Graves, and Higginson,
   Circuit Judges:
           This appeal is not about whether Michelle Cochran will have the
   opportunity to press her separation-of-powers claim—she will. It instead
   asks: Where and when?
           Before today, every court of appeals to consider the question has
   answered that a person facing an SEC enforcement action may not mount a
   collateral attack against the agency proceeding in federal district court.
   Bennett v. SEC, 844 F.3d 174 (4th Cir. 2016); Hill v. SEC, 825 F.3d 1236 (11th
   Cir. 2016); Tilton v. SEC, 824 F.3d 276 (2d Cir. 2016); Jarkesy v. SEC, 803
   F.3d 9 (D.C. Cir. 2015); Bebo v. SEC, 799 F.3d 765 (7th Cir. 2015); see also
   Axon Enter., Inc. v. FTC, 986 F.3d 1173 (9th Cir. 2021) (holding same for
   similar FTC judicial review provision). Now, for the first time in the 80-plus
   year history of the SEC, 1 an appellate court is allowing that district court
   intervention. 2 The majority’s new path contravenes a statutory scheme that



           1
             During the infancy of the SEC, the Second Circuit recognized the exclusivity of
   section 78y’s review scheme. See SEC v. Andrews, 88 F.2d 441 (1937). In an opinion joined
   by Judge Learned Hand, the court explained “[i]t is perfectly clear that a suit against the
   Commission, an administrative agency of the United States, can be maintained only in the
   courts and upon the terms specified in the statute.” Id. at 441. A defendant facing an SEC
   suit in district court thus could not assert a counterclaim challenging a separate agency
   administrative action because section 78y “provides how and where a person aggrieved by
   an order of the Commission may obtain judicial review of such order.” Id. at 441–42. Any
   judicial review, the court further explained, “could only be had in a Circuit Court of
   Appeals.” Id. at 442.
           2
              Grasping to find some toehold to justify its screed on the administrative state, the
   concurring opinion misreads the above sentence. Concurring Op. 31 (alleging that the
   dissent considers ‘the 80-plus year history of the SEC’”). The sentence does not refer to
   what the SEC has done during its 80-plus years, but to what courts have done during that
   time when confronted with efforts like Cochran’s to collaterally attack agency proceedings
   in district court. The point is that an unbroken chain of decisions starting with Andrews in



                                                 70
Case: 19-10396        Document: 00516128227              Page: 71       Date Filed: 12/13/2021




                                          No. 19-10396


   “allocate[s] initial review to an administrative body.” Thunder Basin Coal
   Co. v. Reich, 510 U.S. 200, 207 (1994). It invents a new category of
   midenforcement         review     to   go    along     with    traditional     pre-    and
   postenforcement review. In doing so, it multiplies the number of court
   proceedings arising out of an SEC enforcement action and allows the
   anomaly of different courts of appeals’ reviewing the same agency
   proceeding. Worst of all, it turns constitutional avoidance on its head by
   making separation-of-powers claims a first rather than last resort in resolving
   cases.
                                                I.
            We are supposed to be chary—not champing at the bit—to create
   circuit splits. Alfaro v. Comm’r of Internal Revenue, 349 F.3d 225, 229 (5th
   Cir. 2003). The majority’s discounting the wisdom of our brethren is
   especially pronounced when it comes to the first question this case poses:
   whether it is “fairly discernible” from the SEC enforcement scheme “that
   Congress precluded district court jurisdiction” over suits challenging an
   agency proceeding. Elgin v. Dep’t of Treasury, 567 U.S. 1, 10 (2012) (first
   quotation from Thunder Basin, 510 U.S. at 207).                     Five circuits have
   considered the question. By a count of 15-0, every judge deciding those cases
   has answered that the “securities laws’ scheme of Commission adjudication
   and ensuing judicial review” in an appellate court divests district courts of
   jurisdiction in the “mine-run of cases.” 3 Jarkesy, 803 F.3d at 16; accord



   1937 through five circuits’ post-Free Enterprise decisions had rejected district court
   intervention in SEC proceedings.
            3
            It is also notable that Free Enterprise Fund v. Public Company Accounting Oversight
   Board, in recognizing district court jurisdiction, does not disagree that section 78y, as a
   general matter, provides the exclusive means for judicial review of SEC proceedings. 561
   U.S. 477, 489–90 (2010). In fact, it recognized that “[g]enerally, when Congress creates
   procedures ‘designed to permit agency expertise to be brought to bear on particular



                                               71
Case: 19-10396        Document: 00516128227              Page: 72       Date Filed: 12/13/2021




                                          No. 19-10396


   Bennett, 844 F.3d at 181–83; Hill, 825 F.3d at 1242–45; Tilton, 824 F.3d at
   281–82; 4 Bebo, 799 F.3d at 775.
           A distinguished D.C. Circuit panel explained why it was not
   “seriously dispute[d] that Congress meant to channel most challenges to the
   Commission’s administrative proceedings through the statutory review
   scheme.” Jarkesy, 803 F.3d at 17 (Srinivasan, J., joined by Judges Kavanaugh
   and Randolph); see also Tilton, 824 F.3d at 282 (noting the plaintiffs did not
   even contest this issue). The language and structure of the SEC judicial
   review statute are “nearly identical” to those of the Mine Safety Act, which
   the Supreme Court recognized “implicitly barred” district court jurisdiction
   over pre-enforcement challenges. Jarkesy, 803 F.3d at 16 (citing Thunder
   Basin, 510 U.S. at 207–08; 30 U.S.C. § 816(a)(1)).
           Starting with the text, section 78y’s grant of jurisdiction to the
   aggrieved party’s local circuit or the D.C. Circuit only after issuance of a final
   agency order channels review through that scheme. See Jarkesy, 803 F.3d at
   16; see also Free Enter., 561 U.S. at 489 (“Generally, when Congress creates



   problems,’ those procedures ‘are to be exclusive.’” Id. at 489 (quoting Whitney Nat. Bank
   in Jefferson Parish v. Bank of New Orleans & Trust Co., 379 U.S. 411, 420 (1965)). Free
   Enterprise Fund found district court jurisdiction only after proceeding to the three Thunder
   Basin factors, under which certain types of claims may fall outside an implicit limit on
   district court jurisdiction. Id. at 489–90. That analysis would have been unnecessary if, as
   the majority surmises, section 78y does not generally create an exclusive avenue for review
   of SEC proceedings.
           4
              In Tilton, Judge Droney dissented on a different ground. 824 F.3d at 292–99
   (Droney, J., dissenting). In applying the Thunder Basin factors at the second stage of the
   inquiry, he concluded that a separation-of-powers claim is not the type that Congress meant
   to exclude in crafting an otherwise exclusive scheme of agency adjudication followed by
   review in an appellate court. See id. But he did not dissent from the Second Circuit’s
   conclusion that “[g]enerally . . . persons responding to SEC enforcement actions are
   precluded from initiating lawsuits in federal courts as a means to defend against them.” Id.
   at 282 (citation omitted).



                                               72
Case: 19-10396     Document: 00516128227            Page: 73    Date Filed: 12/13/2021




                                     No. 19-10396


   procedures ‘designed to permit agency expertise to be brought to bear on
   particular problems,’ those procedures ‘are to be exclusive.’” (quoting
   Whitney Nat. Bank, 379 U.S. at 420)); ANTONIN SCALIA & BRYAN A.
   GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS
   107 (2012) (“[S]pecification of the one implies exclusion of the other. . . .”).
   Indeed, the statute emphasizes that once the agency’s jurisdiction over the
   case ends, the court of appeals has “exclusive” jurisdiction “to affirm or
   modify and enforce or to set aside the order in whole or in part.” 15
   U.S.C. § 78y(a)(3); Jarkesy, 803 F.3d at 16. Other provisions set forth
   exhaustion requirements, the standard of review the court of appeals is to
   follow, and the process for remanding to “adduce additional evidence.” 15
   U.S.C. §§ 78y(c)(1); (a)(4); (a)(5); see also Jarkesy, 803 F.3d at 16–17. These
   rules would have little force if a party could evade them by seeking review in
   a district court. Elgin, 567 U.S. at 11–12 (recognizing that when a statute sets
   forth a review scheme in “painstaking detail,” it follows that “Congress
   intended to deny . . . an additional avenue for relief in district court”).
          The structure of the SEC enforcement scheme provides further
   evidence that section 78y creates an exclusive review scheme that bypasses
   district courts. The SEC has three options when pursuing a case. The
   Commission may adjudicate the case itself, pursue charges before an ALJ, or
   file suit in district court. 15 U.S.C. §§ 78u(d), 78u-2, 78u-3. The agency’s
   statutory power to select the forum would be illusory if defendants could file
   an action in district court. Jarkesy, 803 F.3d at 17; Tilton, 824 F.3d at 282
   n.3. And the provision authorizing the SEC to seek injunctive relief in district
   courts, 15 U.S.C. § 78u(d)(1), would be unnecessary if district courts
   retained residual federal question jurisdiction over SEC matters. See Thunder
   Basin, 510 U.S. at 209 (citing the fact that the Mine Safety Act allows the
   Labor Secretary to file in district court in certain situations as a reason why
   other parties’ only recourse was to “complain to the Commission and then



                                          73
Case: 19-10396     Document: 00516128227           Page: 74   Date Filed: 12/13/2021




                                    No. 19-10396


   to the court of appeals” (citing 30 U.S.C. §§ 818(a), 820(j))). The Exchange
   Act’s comprehensive statutory scheme for agency adjudication followed by
   straightaway review in a court of appeals makes it “fairly discernible that
   Congress intended to deny . . . an additional avenue of review in district
   court.” Elgin, 567 U.S. at 12.
          The majority comes up with three reasons to doubt this
   straightforward analysis that heretofore enjoyed unanimous circuit support.
   First, it points out that section 78y applies only when there is a “final order
   of the Commission.” Maj. Op. 6 (citing 15 U.S.C. § 78y(a)(1)). Second, the
   majority notes that section 78y is permissive, saying that a party “may” seek
   review in a court of appeals. Maj. Op. 7. Third, the majority contends that
   vesting the courts of appeals with “exclusive jurisdiction” after the agency
   rules actually means the opposite of what it says—that district courts can
   entertain collateral attacks on an SEC proceeding. Maj. Op. 7–8. No court
   has ever suggested that these statutory features indicate section 78y does not
   displace district court jurisdiction (and, as mentioned, courts have drawn the
   opposite conclusion from some of these features). That is for good reason—
   each of these arguments is fatally flawed.
          Section 78y does nothing new in requiring final agency action before
   judicial review. Of course, the Administrative Procedure Act imposes that
   requirement for judicial review of agency action. 5 U.S.C. § 704. Agency-
   specific judicial review statutes, like the one for the SEC, do the same thing.
   See, e.g., 15 U.S.C. § 78y (SEC); 15 U.S.C. § 45(c) (FTC); 29 U.S.C. § 660(a)
   (OSHRC); 29 U.S.C. § 160(f) (NLRB). Under the majority’s view, because
   these statutes allow judicial review in courts of appeals only after a final
   agency order issues, none of them preclude a district court suit against the
   agency before the enforcement order issues.            That position carries
   astonishing consequences. It would, for example, mean that unions and




                                         74
Case: 19-10396       Document: 00516128227          Page: 75   Date Filed: 12/13/2021




                                     No. 19-10396


   employers could sue the NLRB in district courts before the agency rules in
   labor disputes.
          We know, however, that the law does not allow pre-enforcement
   district court suits whenever a judicial review scheme only vests courts of
   appeals with postenforcement jurisdiction. After all, that describes the two
   judicial-review statutes the Supreme Court has read to impliedly preclude
   district court jurisdiction. The Mine Act allows review in the courts of
   appeals of “an order of the Commission issued under this chapter.” 30
   U.S.C. § 816(a)(1). The Civil Service Reform Act allows review in the
   Federal Circuit of “a final order or decision of the Merit Systems Protection
   Board.” 5 U.S.C. §§ 7703(a)(1), (b)(1)(A). Although these laws allow review
   in the court of appeals only after the agency rules, the Court held that they
   displaced district courts’ jurisdiction to hear pre-enforcement challenges.
   Elgin, 567 U.S. at 10–13 (holding that Civil Service Reform Act’s statutory
   review scheme precludes district court jurisdiction); Thunder Basin, 510 U.S.
   at 207–09 (same for Mine Act).
          More broadly, the majority’s theory that a postenforcement judicial-
   review scheme cannot limit pre-enforcement challenges is at odds with the
   very concept of implicit jurisdiction stripping. The premise of implicit
   preclusion of district court jurisdiction is that an agency enforcement scheme
   combined with postenforcement judicial review can create “a single review
   process” in which pre-enforcement judicial challenges “might thwart
   effective enforcement of the statute.” Thunder Basin, 510 U.S. at 211, 212;
   id. at 207 (“In cases involving delayed judicial review of final agency actions,
   we shall find that Congress has allocated initial review to an administrative
   body where such intent is ‘fairly discernible in the statutory scheme.’”
   (emphasis added) (quoting Block v. Cmty. Nutrition Inst., 467 U.S. 340, 351
   (1984) (quoting Ass’n of Data Processing Serv. Orgs. v. Camp, 397 U.S. 150,




                                         75
Case: 19-10396        Document: 00516128227         Page: 76   Date Filed: 12/13/2021




                                    No. 19-10396


   157 (1970)))). The majority is thus rejecting the Supreme Court’s doctrine
   of implied preclusion rather than applying it.
          The majority’s second reason for why it believes section 78y does not
   channel review to postagency appeals—that the statute says that an appeal
   “may” be brought in the court of appeals—is even weaker.              Statutes
   authorizing review of agency decisions commonly use the permissive “may.”
   See, e.g., 15 U.S.C. § 78y (SEC); 15 U.S.C. § 45(c) (FTC); 16 U.S.C.
   § 825l(b) (FERC); 29 U.S.C. § 660(a) (OSHRC); 29 U.S.C. § 160(f)
   (NLRB) (all stating that a party aggrieved by an agency order may appeal).
   The reason should be obvious: a losing party is under no obligation to bring
   an appeal; the party has a choice. This supposedly defective feature of the
   SEC statute again exists in the judicial review provisions of the Mine Act and
   Civil Service Reform Act, which the Supreme Court held strip district courts
   of jurisdiction.    30 U.S.C. § 816(a)(1) (Mine Act) (stating that party
   “aggrieved by an order of the Commission issued under this chapter may
   obtain a review of such order” in a court of appeals (emphasis added)); 5
   U.S.C. § 7703(a)(1) (Civil Service Reform Act) (stating that employee
   “aggrieved by final order or decision of the Merit Systems Protection Board
   may obtain judicial review of the order or decision” (emphasis added)). The
   majority’s view— that inclusion of “may” in a review scheme means other
   avenues of review remain open—thus wipes away Elgin and Thunder Basin.
          The majority’s third argument is a curious one. It theorizes that in
   stating that a court of appeals’ jurisdiction “becomes exclusive on the filing
   of the record,” the statute somehow means district courts have jurisdiction
   before that point. Maj. Op. 8 (citing 15 U.S.C. § 78y(a)(3)). We are getting
   into broken-record territory here, but yet again the majority is saying Thunder
   Basin is wrong. That is because the Mine Safety Act says the same thing as
   the Exchange Act: “Upon such filing [of the agency record], the court shall
   have exclusive jurisdiction of the proceeding . . . .” 30 U.S.C. § 816(a)(1).


                                         76
Case: 19-10396        Document: 00516128227               Page: 77        Date Filed: 12/13/2021




                                           No. 19-10396


   The Supreme Court cited that exclusivity language as evidence that the
   statute precludes district court jurisdiction. 510 U.S. at 208 (citing 30
   U.S.C. § 816(a)(1)). The reason a court of appeals’ jurisdiction becomes
   exclusive on the filing of the agency record should be apparent: that is when
   the agency loses jurisdiction. The “exclusive” language is discussing the
   jurisdiction of the court of appeals vis-à-vis the agency, not the district court. 5
   The majority is only thinking of the review scheme in terms of courts. But
   section 78y creates a “single review process”—agency adjudication followed
   by review in the court of appeals—and nothing in the statute indicates that
   district courts can inject themselves into that streamlined path. Certainly
   there is no support for that position in the statute’s providing that a court of
   appeals’ jurisdiction becomes exclusive once it receives the agency record.
   Instead, that exclusivity language reinforces that the statute creates a single
   avenue for review that begins when the agency initiates the enforcement
   action and ends after the court of appeals or Supreme Court rules. See
   Jarkesy, 803 F.3d at 16 (recognizing that granting the court of appeals’
   “exclusive jurisdiction” to set aside the agency order shows an intent to
   preclude district court jurisdiction).
           Beyond these problems with the three novel reasons it identifies for
   the view that section 78y does not forbid district court jurisdiction, the
   majority’s analysis of this first step of the preclusion analysis suffers from a
   more general analytical misstep. In determining “whether it is ‘fairly
   discernible’ that Congress precluded district court jurisdiction over
   petitioners’ claims, we examine [the statute’s] text, structure, and purpose.”


           5
             The corresponding FTC statute shows that these types of provisions are talking
   about jurisdiction between the agency and the court of appeals, not between trial and
   appellate courts. It provides that after a party files a notice of appeal, the agency and court
   of appeals enjoy “concurrent” jurisdiction, meaning the agency can still modify orders
   “until the filing of the record.” 15 U.S.C. § 45(c).



                                                 77
Case: 19-10396     Document: 00516128227            Page: 78   Date Filed: 12/13/2021




                                     No. 19-10396


   Elgin, 567 U.S. at 10 (citation omitted). Nowhere in this inquiry is the focus
   on the type of claim a party is seeking to bring in district court. In contrast,
   the type of claim matters at the second inquiry—application of the Thunder
   Basin factors—which is reached only if the statutory review scheme does, as
   a general matter, preclude district court jurisdiction. If Congress’s intent to
   preclude jurisdiction is fairly discernible, then the second inquiry considers
   if the claim is “of the type Congress intended to be reviewed within this
   statutory structure.” Thunder Basin, 510 U.S. at 212; see Elgin, 567 U.S. at
   15 (rejecting the argument that the constitutional nature of the claim affects
   the first “fairly discernible” question but then proceeding to determine
   under the Thunder Basin factors if petitioners’ “claims are not the type that
   Congress intended to be reviewed within the CSRA scheme”); Jarkesy, 803
   F.3d at 17 (recognizing that the “particular challenges” raised by the plaintiff
   become relevant after the court has found that “Congress meant to channel
   most challenges to the Commission’s administrative proceedings through
   the statutory review scheme”).       The majority thus errs by analyzing the
   statute-focused first question in the context of Cochran’s specific claim. See
   Maj. Op. 6 (“The statute says nothing about people, like Cochran, who have
   claims that have nothing to do with any final order that the Commission
   might one day issue.”); id. at 8 (“Consequently, the text of § 78y does not
   support the SEC’s position with respect to Cochran’s removal power
   claim.”).
          This first/second step distinction may seem like an academic debate
   about which doctrinal box to fit various arguments in. But the ramifications
   are far-reaching of the majority’s reasoning that section 78y does not create
   an exclusive review scheme because it is permissive and applies only to those
   challenging final orders. It would mean that district courts’ federal question
   jurisdiction under section 1331 applies across the board to claims relating to




                                         78
Case: 19-10396        Document: 00516128227              Page: 79       Date Filed: 12/13/2021




                                          No. 19-10396


   pending SEC proceedings. 6 A party facing an agency proceeding can sue in
   federal district court for any type of claim—be it separation of powers, some
   other constitutional claim like due process, or even statutory claims like
   whether an investment vehicle is a “security.” The majority tries to obscure
   this implication of its ruling with its dubious holding that Cochran forfeited
   her due process claim in this appeal. 7 Despite its not remanding the due
   process claim, the majority’s view is hiding in plain sight: A district court’s
   section 1331 jurisdiction remains in full force when a party facing an SEC
   enforcement action wants to sue the agency for any type of claim. Maj. Op.
   6 (stating that the “text of § 78y conflicts with the SEC’s position” that the
   statute channels jurisdiction to the agency and court of appeals); id. at 7
   (arguing that “§ 78y(a)(1)’s permissive language” should not be read as
   “eliminating alternative routes to federal review”). 8 This holding risks




           6
             The concurring opinion is more explicit about this, stating that the case should be
   resolved entirely based on the “unambiguous” text of sections 1331 and 78y. Concurring
   Op. 30. It apparently believes we can ignore the Supreme Court’s repeated instruction that
   “[w]hether a statute is intended to preclude initial judicial review is determined from the
   statute’s language, structure, and purpose, its legislative history, and whether the claims
   can be afforded meaningful review.” Thunder Basin, 510 U.S. at 207.
           7
             The record says otherwise. In her original merits brief, Cochran requested a full
   reversal of the district court’s jurisdictional dismissal of her “constitutional claims,” and
   repeatedly addresses the due process claim, id. 14, 21, 44-46, 51. Plus, the district court’s
   ruling was jurisdictional, so forfeiture does not apply.
           8
              Later in its opinion, the court says its holding is only that the “Exchange Act
   divested district court jurisdiction over claims that SEC ALJs are unconstitutionally
   insulated from the President’s removal power; our holding extends no further . . . .” Maj.
   Op. 25; see also Maj. Op. 8 n.7. This does not appreciate the implications of reasoning at
   step one that the Exchange Act evinces no intent to displace district court jurisdiction. As
   explained, that is not a claim-specific ruling. If the merely “permissive” section 78y does
   not channel challenges to SEC administrative proceedings to the agency and appellate
   courts, then general federal question jurisdiction is alive and well in this circuit for any
   collateral attack on any SEC proceeding.



                                                79
Case: 19-10396     Document: 00516128227            Page: 80   Date Filed: 12/13/2021




                                     No. 19-10396


   serious disruption of the administrative scheme that the Exchange Act
   created.
                                         ***
          The overarching problem is that the majority analyzes the
   “discernible intent” question as if it were writing on a blank canvas. But the
   Supreme Court has already painted the picture. Statutes, with language and
   structure almost identical to section 28y, that provide for agency adjudication
   followed by appellate review generally prevent district courts from
   interfering with enforcement proceedings. Even when the judicial review
   provision applies only to “final agency action.” Even when the judicial
   review provision says a party “may” appeal. Even when a court of appeals’
   jurisdiction becomes “exclusive” once the agency record is filed. Even when
   the statute gives the agency a choice to bring an administrative proceeding or
   lawsuit. As every circuit judge who has looked at the question before today
   has concluded, the Exchange Act creates an exclusive review scheme once
   the Commission brings an administrative proceeding.
                                          II.
          Having had to engage in a far-too-lengthy dive into what should be the
   easy question in this case, we arrive at the one that has been the focus in other
   courts: whether the separation-of-powers claim Cochran asserts is of the type
   that Congress meant to exclude from district court jurisdiction when it
   created the SEC-specific scheme or agency review followed by direct appeal
   to a circuit court. We can conclude that Congress did not intend for a claim
   to go through the statutory review scheme it created only when: (1)
   administrative proceedings would foreclose all meaningful judicial review;
   (2) “the suit is wholly collateral to a statute’s review provisions”; and (3) the
   claim is “outside the agency’s expertise.” Free Enter., 561 U.S. at 489




                                          80
Case: 19-10396     Document: 00516128227           Page: 81   Date Filed: 12/13/2021




                                    No. 19-10396


   (internal quotation marks and citation omitted). Those criteria are not met
   here.
                                         A.
           Meaningful review is available for Cochran’s separation-of-powers
   claims. That opportunity exists when a party can raise its claims to a court of
   appeals following an adverse result before the agency. See Elgin, 567 U.S. at
   17; Thunder Basin, 510 U.S. at 215. It is indisputable that such an opportunity
   exists for separation-of-powers claims brought by parties facing an
   enforcement action.
           Exhibit A is Lucia v. SEC, 138 S. Ct. 2044 (2018), the case Cochran
   relies on to support the merits of her removal-power claim. Lucia’s challenge
   to the appointment of SEC ALJs did not require deviation from section 78y’s
   review scheme. That landmark ruling came from a postenforcement appeal
   that went to the court of appeals and then on the Supreme Court. Id. at
   2049−50. Section 78y’s judicial review proved meaningful for Lucia.
           Exhibit B is another leading separation-of-powers case, NLRB v. Noel
   Canning, 573 U.S. 513 (2014). The Pepsi distributor convinced the D.C.
   Circuit and Supreme Court that recess appointments to the NLRB were
   unconstitutional after the NLRB ruled that the company had to execute a
   collective bargaining agreement. See id. at 520–21; 705 F.3d 490 (D.C. Cir.
   2013); 358 N.L.R.B. No. 4 (2012). Judicial review after the agency issued a
   final order allowed meaningful review of Noel Canning’s claim under the
   Recess Appointment Clause.
           Exhibit C is a case the Supreme Court decided earlier this year, Carr
   v. Saul, 141 S. Ct. 1352 (2021). Carr holds that Social Security claimants who
   lose before an ALJ can raise a separation-of-powers claim during
   postadjudication judicial review even without exhausting that claim before
   the agency. Id. at 1356–58, 1362. If postadjudication review were not


                                         81
Case: 19-10396        Document: 00516128227              Page: 82       Date Filed: 12/13/2021




                                          No. 19-10396


   meaningful for this type of claim, the no-exhaustion rule would not make
   sense. But to allow for a full airing of the petitioner’s appointment-power
   claims, the Supreme Court remanded the two cases to courts of appeals. Id.
   at 1362. Postadjudication judicial review thus proved meaningful for the Carr
   petitioners.
           Exhibit D is a case pending on our docket, Jarkesy v. SEC, No. 20-
   61007 (appeal filed Nov. 2, 2020). You may recall the name, as Jarkesy was
   the person who unsuccessfully tried to file a pre-enforcement suit in federal
   court in the District of Columbia. See 803 F.3d at 9. After the administrative
   proceeding against Jarkesy ran its course, he filed an appeal in our court. His
   appeal raises, among other claims, the same removal-power challenge to SEC
   ALJs that Cochran is pursuing. Brief for Petitioners, Jarkesy v. SEC, No. 20-
   61007, at 55–57. Jarkesy is thus using the section 78y path to obtain
   meaningful review of his separation-of-powers claim. 9
           The majority cannot deny that parties have been and are raising
   separation-of-powers claims like Cochran’s in postenforcement appeals.
   Tellingly, it is only able to say that “the Exchange Act’s statutory-review
   scheme threatens to deprive Cochran of the opportunity for meaningful
   judicial review.” Maj. Op. 20 (emphasis added). It is not surprising that the
   majority cites no authority for this “threatens to” standard; its reason for
   why Cochran’s claim may not end up in a court shows that this argument
   proves too much. The majority explains there is no “guarantee” Cochran
   will obtain judicial review as she may win before the ALJ. Maj. Op. 21. True
   enough, but that is also true of other constitutional claims (like due process)


           9
              Jarkesy’s challenging the final order in the Fifth Circuit after earlier suing the
   SEC in the District of Columbia illustrates the risk of duplicative and inconsistent rulings
   from different circuits that may result from the majority’s allowing pre-enforcement suits
   in district court. See infra p. 20.



                                                82
Case: 19-10396        Document: 00516128227                Page: 83        Date Filed: 12/13/2021




                                           No. 19-10396


   as well as statutory claims. Courts will not review those questions if an ALJ
   rules against the agency. So on the majority’s reasoning, statutes allowing
   postenforcement judicial review will never provide “meaningful review”
   because a party who prevails before the agency cannot appeal. Yet the
   Supreme Court has held otherwise, explaining that what matters is the
   availability of judicial review if the agency respondent loses. Elgin, 567 U.S.
   at 17–18; Thunder Basin, 510 U.S. at 215. Undeniably, judicial review is
   available to Cochran if the ALJ rules against her.
           The majority thus has to identify something different about claims
   alleging that an ALJ enjoys improper removal protection. That difference, it
   concludes, is that even if Cochran wins before the ALJ, she would have
   suffered the “injury of having to appear before the SEC.” 10 Maj. Op. 21. But
   see Jarkesy, 803 F.3d at 25 (rejecting this argument that a claim can avoid the
   section 78y review scheme if it involves a harm of “having to undergo a
   constitutionally deficient proceeding”). But we now know there is a more


           10
             This would reach beyond separation-of-powers claims. See Bebo, 799 F.3d at 775
   (noting that “[e]very person hoping to enjoin an ongoing administrative proceeding could
   make [the] argument” that pre-enforcement review would prevent an unlawful
   enforcement action). Consider a common dispute in securities cases: whether an
   investment vehicle is in fact a “security” subject to SEC jurisdiction. See, e.g., SEC v.
   Edwards, 540 U.S. 389 (2004); SEC v. W.J. Howey Co., 328 U.S. 293 (1946). A party who
   prevails on that argument in a postenforcement appeal should never have been subject to
   SEC jurisdiction in the first place. But that statutory claim can be raised in
   postenforcement appeals, so a district court would not have jurisdiction to consider it.
            Thunder Basin demonstrates this point. The mine operator sued in district court
   arguing that the Secretary of Labor was applying a regulation in violation of the National
   Labor Relations Act. See 510 U.S. at 204–06. But the Supreme Court held that the mine
   had to face the enforcement proceeding and could challenge the Secretary’s interpretation
   in court only after it lost before the agency. Id. at 216. If the mine ultimately prevailed in a
   postenforcement appeal, then it would have endured an unlawful enforcement proceeding.
   And one that implicates the separation of powers as an agency oversteps its Article II role
   when it takes action that violates law enacted by Congress. But the mine still had to raise
   its claim through the review scheme Congress created in the Mine Safety Act.



                                                 83
Case: 19-10396     Document: 00516128227           Page: 84   Date Filed: 12/13/2021




                                    No. 19-10396


   serious injury when an ALJ was unconstitutionally appointed than when an
   ALJ enjoys unconstitutional removal protections. The Supreme Court just
   told us that while the unlawful appointment of an agency official leads to an
   “exercise of power that the actor did not lawfully possess,” the same is not
   true for agency officials who are improperly insulated from removal. Collins
   v. Yellen, 141 S. Ct. 1761, 1787 (2021) (labeling as “neither logical nor
   supported by precedent” the argument that the actions of an agency official
   who enjoys unconstitutional removal protection are “void”). It follows that
   the recent cases recognizing a meaningful opportunity to challenge improper
   appointment of ALJs in postenforcement appeals, see Lucia, 138 S. Ct. 2044;
   Carr, 141 S. Ct. 1352—even though those ALJs had no power to act in the
   first place—must mean there is also a meaningful opportunity to raise
   removal claims in postenforcement appeals.
          Contrary to the undeniable opportunity for review that section 78y
   affords Cochran, by definition postenforcement review does not exist for a
   party not facing an enforcement action. As every circuit to consider the
   question (including this one in 2019) has recognized, that is the critical
   distinction between a case like this one and Free Enterprise Fund. See Bank of
   La. v. FDIC, 919 F.3d 916, 926–27 (5th Cir. 2019); Axon Enter., 986 F.3d at
   1184; Bennett, 844 F.3d at 186; Hill, 825 F.3d at 1243; Tilton, 824 F.3d at
   283−84; Bebo, 799 F.3d at 774−75; Jarkesy, 803 F.3d at 20.
          Free Enterprise Fund involved an accounting firm that regulators were
   investigating but had not yet charged. Bank of La., 919 F.3d at 926 (discussing
   Free Enter., 561 U.S. at 489–91). The SEC judicial review provision does not
   provide an avenue for a party to challenge an investigation (as opposed to an
   actual enforcement proceeding).        See 15 U.S.C. §§ 78y, 7214(h)(2).
   Consequently, the firm would have had to “incur a sanction” to get its
   constitutional claim before a court via the ordinary SEC review scheme.
   Bank of La., 919 F.3d at 926 (quoting Free Enter., 561 U.S. at 490). Having to


                                         84
Case: 19-10396        Document: 00516128227               Page: 85       Date Filed: 12/13/2021




                                           No. 19-10396


   “bet the farm . . . by taking the violative action” is not a “‘meaningful’
   avenue” for judicial review, so section 78y does not prevent the target of an
   investigation from suing in district court. Free Enter., 561 U.S. at 490–91.
   But because Cochran is “already embroiled in an enforcement proceeding,”
   she does “not have to ‘bet the farm’ to challenge agency action. The farm
   [is] already on the table.” Bank of La., 919 F.3d at 927. 11
           Our prior distinction between an investigation that may never reach
   an ALJ and a pending adjudication that already has is the same one other
   courts have recognized. 12 See Axon Enter., 986 F.3d at 1184; Bennett, 844



           11
              The majority ignores this language we used just two years ago in a case that raised
   the same separation-of-powers claim about tenure protection that Cochran advances. See
   Bank of La., 919 F.3d at 921, 930; see also Matter of Bank of La., FDIC-12-489b, FDIC-12-
   479k, 2016 WL 9050999, at *13 (Nov. 15, 2016)). While not even acknowledging how Bank
   of Louisiana limits Free Enterprise Fund the way every other circuit has—to cases in which
   the plaintiff is not “embroiled in an enforcement proceeding,” 919 F.3d at 927 (quotation
   omitted)—the majority declares that the decision was “addressing the explicit [FDIC
   statute] at issue.” Maj. Op. 13. But Bank of Louisiana’s discussion of Free Enterprise Fund
   had nothing to do with the FDIC statute. See 919 F.3d at 926–27 (distinguishing Free
   Enterprise Fund without once mentioning the FDIC statute). What is more, Bank of
   Louisiana repeatedly relies on other circuits’ rulings in SEC cases. See id. at 923−930
   (quoting Bennett, 844 F.3d at 186−87; Hill, 825 F.3d at 1249−51; Tilton, 824 F.3d at 286−90;
   Jarkesy, 803 F.3d at 13−14, 16−17, 19, 22–23, 28−29; Bebo, 799 F.3d at 767, 773).
            As the majority does not overrule Bank of Louisiana, the decision’s holding about
   Free Enterprise Fund and the Thunder Basin factors apparently remain good law. That is
   because alternative holdings are binding precedent in our court. United States v. Reyes-
   Contreras, 910 F.3d 169, 179 n.19 (5th Cir. 2018) (en banc). The majority’s failure to grapple
   with Bank of Louisiana’s application of the three Thunder Basin factors will cause confusion
   in future cases.
           12
               Judge Oldham’s opinion labels the difference between investigation and
   enforcement a “so-called” distinction. Concurring Op. 43. But it’s a fundamental
   distinction to parties and lawyers involved in such matters. What is new is the majority’s
   allowing district court intervention in an ongoing SEC enforcement action. Heretofore
   there was postenforcement review of agency decisions along with certain categories of truly
   pre-enforcement review. See Abbott Labs. v. Gardner, 387 U.S. 136 (1967). Free Enterprise



                                                85
Case: 19-10396        Document: 00516128227              Page: 86       Date Filed: 12/13/2021




                                          No. 19-10396


   F.3d at 186; Hill, 825 F.3d at 1243; Tilton, 824 F.3d at 283−84; Bebo, 799 F.3d
   at 774−75; Jarkesy, 803 F.3d at 20. As the Ninth Circuit recently put it, “Free
   Enterprise does not appear to address a scenario where there is eventual
   judicial review, but rather speaks only to a situation of no guaranteed judicial
   review.” Axon Enter., 986 F.3d at 1184. 13
           In departing from the reading a unanimous Fifth Circuit panel gave
   Free Enterprise Fund just two years ago, the majority comes up with a
   distinction that no other circuit has recognized in the more than ten years
   since the Supreme Court decided Free Enterprise Fund. The distinction, the
   majority concludes, is that “the Free Enterprise Fund accounting firm sought
   structural relief.” Maj. Op. 20–21. The most glaring problem with this
   theory is that nowhere does Free Enterprise Fund say that district court
   jurisdiction exists because the claim is a structural one. 14 See 561 U.S. at 490;


   is of the latter category as the agency had not yet charged the plaintiff. Today’s opinion
   creates a new category of midenforcement review.
           13
              If all these decisions fly in the face of Free Enterprise Fund as the majority
   contends, then they would have been ripe for summary reversal at the Supreme Court. But
   thrice the Supreme Court denied cert petitions arguing that Free Enterprise Fund grants
   district courts’ jurisdiction for separation-of-powers challenges to pending SEC
   proceedings. Gibson v. SEC, 141 S. Ct. 1125 (Jan. 11, 2021); Tilton v. SEC, 137 S. Ct. 2187
   (May 30, 2017); Bebo v. SEC, 136 S. Ct. 1236 (Mar. 28, 2016).
            The argument in those cert petitions will sound familiar. For example, one petition
   argues it is challenging a ruling “fundamentally incompatible with this Court’s decision in
   Free Enterprise Fund.” Petition for Certiorari, Tilton v. SEC, No. 16-906, 2017 WL 281861,
   at *12 (Jan. 18, 2017).
           14
             Another problem is that it is difficult to delineate and discern when a claim is a
   “structural” one, and the majority makes no effort to do so. Consider the claim pending
   in our court that the Seventh Amendment requires a jury for securities fraud cases being
   decided in agency proceedings. Brief for Petitioners, Jarkesy v. SEC, No. 20-61007, at 7–
   34. Is that a structural claim? Maybe so, given that the jury right limits the power of other
   governmental actors. In some sense, though, every constitutional claim is about the
   separation of powers as a constitutional right is a limit on government. The categorical
   exception Cochran seeks thus may be neither a category nor an exception. The Supreme



                                                86
Case: 19-10396        Document: 00516128227               Page: 87       Date Filed: 12/13/2021




                                           No. 19-10396


   see also Axon Enter., 986 F.3d at 1184 (“But the Supreme Court in Free
   Enterprise did not carve out a broad exception for challenges to an agency’s
   structure, procedure, or existence.”). It would have been simple to make this
   distinction. One sentence would have done the trick: “We hold that because
   of the structural concerns raised by separation-of-powers claims, judicial
   review that follows an enforcement action does not provide meaningful
   review of them.”
           Instead of saying something along those lines, Free Enterprise Fund
   emphasizes that the investigative posture the accounting firm found itself in
   is what made section 78y inapplicable: “Section 78y provides only for judicial
   review of Commission action, and not every Board action is encapsulated in a
   final Commission order or rule.” 561 U.S. at 490. The investigation by the
   Public Company Accounting Oversight Board (PCAOB) was not reviewable
   under section 78y because an investigation does not culminate in a final
   agency order. It follows easily from that fact that section 78y did not provide
   for meaningful review of the claim challenging the Board. Id.; see also Axon
   Enter., 986 F.3d at 1184 (“[T]he court justified district court jurisdiction on
   the narrow ground that the challenged action—the Board’s critical report of
   the auditing firm—did not amount to a final order that could be appealed to
   a court under the statutory scheme.”). It also follows that section 78y
   provides a meaningful avenue of relief for people like Cochran and Lucia who
   are “embroiled in an enforcement proceeding” and can appeal an adverse
   agency order. Bank of La., 919 F.3d at 927 (quotation omitted); see also Lucia,



   Court noted similar line-drawing problems when it rejected carving out certain
   constitutional claims from a statute’s channeling scheme because “a jurisdictional rule
   based on the nature of a[ ] . . . constitutional claim . . . is hazy at best and incoherent at
   worst.” Elgin, 567 U.S. at 15; cf. Weaver v. Massachusetts, 137 S. Ct. 1899, 1910 (2017)
   (noting that the concept of “structural error” in criminal cases should not carry
   “talismanic significance as a doctrinal matter”).



                                                87
Case: 19-10396          Document: 00516128227             Page: 88       Date Filed: 12/13/2021




                                           No. 19-10396


   138 S. Ct. at 2055–56 (vindicating a claim under the Appointments Clause
   raised via section 78y’s review scheme). 15


                                                B.
           The investigation/enforcement distinction also explains why the Free
   Enterprise Fund claim was wholly collateral to the section 78y scheme
   whereas Cochran’s removal power claim may not be. See Jarkesy, 803 F.3d
   at 23 (explaining that in Free Enterprise Fund “the Court found that the
   plaintiffs’ pre-enforcement Article II claims were ‘collateral’ to the SEC
   administrative-review scheme because the Free Enterprise plaintiffs were not
   in that scheme at all; hence, their general challenge to the PCAOB’s
   existence was ‘collateral to any Commission orders or rules from which
   [judicial] review might be sought.’” (quoting Free Enter., 561 U.S. at 490)).
   Courts analyzing whether a claim is wholly collateral to the administrative
   scheme have usually asked whether the plaintiff’s claim arises as a result of
   the actions the agency took during the challenged proceedings. Bank of La.,
   919 F.3d at 928−29. Cochran’s challenge—that the official adjudicating her
   claim        is   unconstitutionally     insulated     from     executive      control—is
   “inextricably intertwined with the conduct of the very enforcement
   proceeding the statute grants the [SEC] the power to institute and resolve as
   an initial matter.” Id. at 928 (quoting Jarkesy, 803 F.3d at 23). That is,


           15
              The seemingly anomalous result that a party subject to the less onerous agency
   action of investigation may run to federal court while a party that has been charged must
   wait flows directly from the principle that federal court jurisdiction is a matter of statute.
   Because Congress set forth specific judicial review provisions for SEC proceedings,
   allowing recourse to the general grant of federal jurisdiction when there is a pending
   enforcement action would disrupt that scheme. See Thunder Basin, 510 U.S. at 207−09.
   There is no scheme for judicial review of SEC investigations, so falling back on general
   federal question jurisdiction does not undermine any contrary statutory path.



                                                88
Case: 19-10396     Document: 00516128227            Page: 89   Date Filed: 12/13/2021




                                     No. 19-10396


   Cochran would not be able to assert this claim but for the SEC’s charging her
   in an enforcement proceeding. See Tilton, 824 F.3d at 287–88 (explaining
   that because the plaintiff’s constitutional claims was asserted “in response
   to” the SEC’s commencement of administrative proceedings, it was at least
   “procedurally intertwined” such that “we cannot conclude that the claim is
   wholly collateral to the SEC’s administrative scheme”).         Unlike the Free
   Enterprise Fund claim then, Cochran’s claim arises out of an SEC proceeding
   that is subject to the review scheme in section 78y. Other circuits have held
   that feature alone would be enough to conclude that Cochran’s claim is not
   wholly collateral to the statutory review scheme. Bennett, 844 F.3d at
   186−87; Tilton, 824 F.3d at 287−88; Jarkesy, 803 F.3d at 23-25.
          The majority opinion takes a different approach to this factor, asking
   whether the substance of Cochran’s claims is intertwined with the
   enforcement scheme. Although some circuits have suggested this approach,
   our court is the first to adopt it. Bank of La., 919 F.3d at 928 (explaining that
   some circuit courts have suggested this approach though none have adopted
   it). And the majority’s view echoes reasoning the Supreme Court has
   rejected. See Elgin, 567 U.S. at 29–30 (Alito, J., dissenting) (“Administrative
   agencies typically do not adjudicate facial constitutional challenges to the
   laws that they administer. Such challenges not only lie outside the realm of
   special agency expertise, but they are also wholly collateral to other types of
   claims that the agency is empowered to consider.”).
          But even the majority’s preferred approach on “wholly collateral,”
   cannot overcome the other two Thunder Basin factors to give the district
   court jurisdiction despite the statutory scheme of agency adjudication plus
   an appeal. See Free Enter., 561 U.S. at 489−91 (holding that district court had
   jurisdiction because all three Thunder Basin factors favored that result); Axon
   Enter., 986 F.3d at 1187 (“[U]nder Supreme Court precedent the presence
   of meaningful judicial review is enough to find that Congress precluded


                                          89
Case: 19-10396        Document: 00516128227              Page: 90       Date Filed: 12/13/2021




                                          No. 19-10396


   district court jurisdiction . . . .”); Bebo, 799 F.3d at 774−75 (rejecting district
   court jurisdiction even after assuming the plaintiff’s claims were “wholly
   collateral” to the scheme). 16
                                                C.
           The third Thunder Basin factor—agency expertise—appears at first
   blush to help Cochran. Purely legal questions that are not interpretations of
   the agency’s statute or regulations—like issues of constitutional law—do not
   generally benefit from agency expertise. See Thunder Basin, 510 U.S. at 215;
   see also Carr, 141 S. Ct. at 1360 (excusing failure to exhaust in part because an
   ALJ does not have expertise on a separation-of-powers claim). But the
   Supreme Court’s most recent instruction is that we should not just consider
   whether the agency has expertise with respect to the particular claim the
   plaintiff wants to resolve in district court. See Elgin, 567 U.S. at 23; Tilton,
   824 F.3d at 289 (explaining that Elgin followed “a broader conception of
   agency expertise” in “emphasiz[ing] that an agency may bring its expertise
   to bear on a constitutional claim indirectly, by resolving accompanying,
   potentially dispositive issues in the same proceeding”); Jarkesy, 803 F.3d at
   28 (explaining that Elgin “clarified . . . that an agency’s relative level of
   insight into the merits of a constitutional question is not determinative” on
   the agency expertise factor).
           The benefit of agency expertise should instead be assessed by looking
   at the overall case, so this factor accounts for the possibility that the agency’s
   resolution of other issues “may obviate the need to address the constitutional


           16
             Other circuits recognize that the “meaningful review” factor is paramount. Hill,
   825 F.3d at 1245; Tilton, 824 F.3d at 282; Nat’l Taxpayers Union v. U.S. Soc. Sec. Admin.,
   376 F.3d 239, 243 (4th Cir. 2004). It is telling that, despite the primacy of the “meaningful
   review” factor, the majority relegates it to the end of its Thunder Basin discussion. Maj.
   Op. 20–21.



                                                90
Case: 19-10396     Document: 00516128227            Page: 91   Date Filed: 12/13/2021




                                     No. 19-10396


   challenge.” Elgin, 567 U.S. at 22–23; see also FTC v. Standard Oil Co. of Cal.,
   449 U.S. 232, 244 n.11 (1980) (“[T]he possibility that Socal’s challenge may
   be mooted in adjudication warrants the requirement that Socal pursue
   adjudication, not shortcut it.”). The prospect that agency expertise could
   resolve an FDIC enforcement action in favor of the charged party is why we
   recently concluded that this Thunder Basin factor did not support exempting
   a separation-of-powers claim from the FDIC-review scheme Congress
   created. Bank of La., 919 F.3d at 930 (citing Jarkesy, 803 F.3d at 28; Hill, 825
   F.3d at 1250–51; Tilton, 824 F.3d at 289).
          Considering whether a plaintiff might prevail before the ALJ on
   nonconstitutional grounds is consistent with the principle that we should
   avoid reaching difficult constitutional claims when alternative resolutions
   exist. Ashwander v. Tenn. Valley Auth., 297 U.S. 288, 348 (1936) (Brandeis,
   J., concurring). As Judge Sutton has explained, “Elgin and Thunder Basin
   promote” constitutional avoidance because “the crucible of administrative
   review ensures that the petitioner’s case presents a true constitutional
   dispute before the Judiciary steps in to decide those weighty issues.” Jones
   Bros., Inc. v. Sec’y of Lab., 898 F.3d 669, 676 (6th Cir. 2018). Allowing
   separation-of-powers claims to evade the judicial review scheme that
   Congress created gets constitutional avoidance backward. See Jarkesy, 803
   F.3d at 25.
          The majority refuses to follow Elgin on this point. Its excuse for not
   doing so is that Elgin’s holding is supposedly inconsistent with Free Enterprise
   Fund and the latter controls because it involved the SEC. Maj. Op. 17 n.11,
   20–21 & n.12. But there is no inconsistency. Once again, the fact that the
   Free Enterprise Fund accounting firm was not a party to an enforcement
   proceeding explains the different outcome. The firm was being investigated
   by a Board that it believed (correctly, it turned out) enjoyed unconstitutional
   removal protection.      There was no ALJ to complain to about the


                                          91
Case: 19-10396     Document: 00516128227           Page: 92   Date Filed: 12/13/2021




                                    No. 19-10396


   investigation. There was no statutory defense that an ALJ could recognize
   to get the accounting firm out from under the investigation. Contrast Elgin,
   567 U.S. at 22–23 (explaining that a ruling by the agency on whether there
   was an “adverse employment action” might “avoid the need to reach [the]
   constitutional claims”). As a result, Free Enterprise Fund was not a case in
   which resolution of statutory claims the agency “routinely considers”
   “might fully dispose of the case.” Id. at 23. In contrast, when there is a
   pending SEC administrative case, the ALJ’s expertise in securities law may
   resolve the case and avoid the need to decide constitutional claims. Cochran,
   for example, might show there was no accounting fraud. This possible
   resolution of the enforcement proceeding on a ground in which the agency
   has expertise explains why other courts of appeals have been faithful to Elgin
   even in SEC cases. See Bennett, 844 F.3d at 187; Hill, 825 F.3d at 1250–51;
   Tilton, 824 F.3d at 289; Jarkesy, 803 F.3d at 28; Bebo, 799 F.3d at 771.
                                       ***
          The Thunder Basin factors thus do not demonstrate that Congress
   intended to except separation-of-powers claims from the avenues the
   Exchange Act creates for challenging enforcement proceedings. Just as Lucia
   followed those procedures to achieve a landmark ruling on the appointment
   power, Cochran has the same opportunity for her removal power claim.




                                         92
Case: 19-10396     Document: 00516128227           Page: 93   Date Filed: 12/13/2021




                                    No. 19-10396


                                         III.
           Cochran contends that allowing immediate judicial resolution of her
   claim in district court would be the more efficient course. But that is a
   myopic view as it assumes the arguments an SEC respondent advances in the
   district court will always be winning ones. What if claims brought in district
   court fail on the merits? Then, instead of the one court Congress authorized,
   three courts would have devoted time to the agency matter: (1) the district
   court pre-enforcement; (2) the court of appeals in its review of the pre-
   enforcement challenge, and (3) another court of appeals panel in the
   traditional postenforcement review. Cf. Standard Oil, 449 U.S. at 242
   (recognizing that “piecemeal review” prior to the completion of adjudication
   “is inefficient and upon completion of the agency process might prove to
   have been unnecessary”). On top of that, a respondent will get two bites at
   a cert. petition—one pre-enforcement and one post. Multiple layers of
   unsuccessful pre-enforcement judicial review will be costly to the parties and
   courts while substantially delaying the agency proceeding. Also problematic
   is that allowing judicial review both before and after an agency adjudication
   risks review of the same matter in different circuits, a result that would be
   inefficient, anomalous, and potentially mischievous. Cf. Elgin, 567 U.S. at 14
   (recognizing that allowing district court jurisdiction over challenges to
   agency proceedings creates the “potential for inconsistent decisionmaking
   and duplicative judicial review”); see also Jarkesy, 803 F.3d at 30.
          Even when the pre-enforcement suit succeeds, allowing multiple
   layers of review before the agency rules may not necessarily be more efficient.
   It is not certain that district court litigation, followed by appellate review,
   would produce a quicker resolution than agency adjudication followed by
   appellate review. Review schemes that exclude district courts, like those in
   section 78y, recognize that a “double layer of judicial review” can be




                                         93
Case: 19-10396     Document: 00516128227            Page: 94    Date Filed: 12/13/2021




                                     No. 19-10396


   “wasteful and irrational.” See Elgin, 567 U.S. at 14 (quoting United States v.
   Fausto, 484 U.S. 439, 445 (1988)).
          The point, though, is that regardless of whether efficiency concerns
   tilt in favor of pre-enforcement review in a particular case, systemic concerns
   about piecemeal review in the mine run of cases counsels against adding
   layers of review to the scheme the Exchange Act created. See, e.g., Firestone
   Tire & Rubber Co. v. Risjord, 449 U.S. 368, 374 (1981) (listing reasons that “a
   party must ordinarily raise all claims of error in a single appeal following final
   judgment on the merits”).             Postenforcement review schemes in
   administrative law are hardly the only situation in the law when parties have
   to wait for review of claims that might end their dispute. For example, the
   general prohibition on interlocutory appeals requires a party to litigate its
   whole case before challenging on appeal a constitutionally deficient trial. In
   criminal cases, that means a defendant may spend months (if not years) in
   prison before an appellate court recognizes that he should not have faced the
   prosecution in the first place. See Jarkesy, 803 F.3d at 26 (“[W]hen a district
   court denies a federal criminal defendant’s pretrial motion, that denial
   ordinarily is not immediately appealable.”). And abstention doctrines often
   prevent parties from seeking immediate vindication of constitutional rights
   in federal court. Id. at 26 (citing Younger v. Harris, 401 U.S. 37, 46 (1971)).
   Such rules against premature judicial intervention recognize that piecemeal
   review will often prove less efficient. See Cobbledick v. United States, 309 U.S.
   323, 325 (1940) (explaining that the final judgment rule “avoid[s] the
   obstruction of just claims that would come from permitting the harassment
   and cost of a succession of separate appeals”).
          At the end of the day, however, which system of review is more
   efficient is beside the point. Congress and the President get to make that
   policy decision when they enact laws. As every other circuit to consider this
   question has held, even when it comes to separation-of-powers claims, the


                                          94
Case: 19-10396       Document: 00516128227         Page: 95   Date Filed: 12/13/2021




                                    No. 19-10396


   Exchange Act allows judicial involvement only after the end of an SEC
   proceeding.
                                        ***
          This case presents a technical but important jurisdictional issue. It is
   not a referendum on the Presidencies of Woodrow Wilson and Franklin
   Roosevelt. But see Concurring Op. 30–43.
          In sticking to our judicial duty of answering the legal question before
   us, we take Supreme Court precedent as it is, not as we wish it to be. All five
   courts of appeals that have applied that caselaw have concluded it compels
   the same result the district court reached in this case: section 78y creates an
   exclusive review scheme for pending SEC proceedings that does not allow
   district court intervention. Today’s novel ruling to the contrary is at odds
   with Elgin and Thunder Basin, overrides the Exchange Act’s exclusive review
   scheme, will be inefficient for courts and agencies, and injects federal courts
   into sensitive interbranch disputes before seeing if there are other ways to
   resolve a case.




                                         95